(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   RAMIREZ v. COLLIER, EXECUTIVE DIRECTOR,
 TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

  No. 21–5592. Argued November 9, 2021—Decided March 24, 2022
A Texas jury sentenced John Ramirez to death after he brutally mur-
  dered Pablo Castro in 2004. On February 5, 2021, after years of direct
  and collateral proceedings concerning Ramirez’s conviction, sentence,
  and aspects of his execution, Texas informed Ramirez that his execu-
  tion date would be September 8, 2021. Ramirez then filed a prison
  grievance requesting that the State allow his long-time pastor to be
  present in the execution chamber, which Texas initially denied. Texas
  later changed course and amended its execution protocol to allow a
  prisoner’s spiritual advisor to enter the execution chamber. On June
  11, 2021, Ramirez filed another prison grievance asking that his pastor
  be permitted to “lay hands” on him and “pray over” him during his
  execution, acts Ramirez’s grievance explains are part of his faith.
  Texas denied Ramirez’s request on July 2, 2021, stating that spiritual
  advisors are not allowed to touch an inmate in the execution chamber.
  Texas pointed to no provision of its execution protocol requiring this
  result, and the State had a history of allowing prison chaplains to en-
  gage in such activities during executions. Ramirez appealed within
  the prison system by filing a Step 2 grievance on July 8, 2021. With
  less than a month until his execution date, and no ruling on his Step 2
  grievance, Ramirez filed suit in Federal District Court on August 10,
  2021. Ramirez alleged that the refusal of prison officials to allow his
  pastor to lay hands on him in the execution chamber violated his rights
  under the Religious Land Use and Institutionalized Persons Act of
  2000 (RLUIPA) and the First Amendment. Ramirez sought prelimi-
  nary and permanent injunctive relief barring state officials from exe-
  cuting him unless they granted the requested religious accommoda-
  tion. On August 16, 2021, Ramirez’s attorney inquired whether
2                         RAMIREZ v. COLLIER

                                  Syllabus

    Ramirez’s pastor would be allowed to pray audibly with him during the
    execution. After prison officials said no, Ramirez filed an amended
    complaint seeking an injunction that would allow his pastor to lay
    hands on him and pray with him during the execution. Ramirez also
    sought a stay of execution while the District Court considered his
    claims. The District Court denied the request, as did the Fifth Circuit.
    This Court then stayed Ramirez’s execution, granted certiorari, and
    heard argument on an expedited basis.
Held: Ramirez is likely to succeed on his RLUIPA claims because Texas’s
 restrictions on religious touch and audible prayer in the execution
 chamber burden religious exercise and are not the least restrictive
 means of furthering the State’s compelling interests. Pp. 6–22.
    (a) The question before the Court is whether Ramirez’s execution
 without the requested participation of his pastor should be halted
 pending full consideration of his claims on a complete record. To ob-
 tain the relief Ramirez seeks—relief that the parties agree is properly
 characterized as a preliminary injunction—Ramirez “must establish
 that he is likely to succeed on the merits, that he is likely to suffer
 irreparable harm in the absence of preliminary relief, that the balance
 of equities tips in his favor, and that an injunction is in the public in-
 terest.” Winter v. Natural Resources Defense Council, Inc., 555 U. S.
 7, 20. The Court rejects the prison officials’ threshold contention that
 Ramirez cannot succeed on his claims because he failed to exhaust all
 available remedies before filing suit as mandated by the Prison Litiga-
 tion Reform Act of 1995, 42 U. S. C. §1997e(a). In the context of Texas’s
 grievance system, the Court finds Ramirez properly exhausted admin-
 istrative remedies. Ramirez tried (unsuccessfully) to resolve the issue
 informally with a prison chaplain. He then filed a Step 1 grievance
 requesting that his pastor be allowed to “ ‘lay hands on me’ & pray over
 me while I am being executed.” Prison officials denied that grievance,
 and Ramirez timely appealed. His Step 2 grievance reiterated the
 same requests. Ramirez’s grievances thus “clearly stated” that he
 wished to have his pastor touch him and pray with him during his ex-
 ecution.
    Respondents’ various arguments to the contrary lack merit. Re-
 spondents maintain that Ramirez failed to exhaust Texas’s grievance
 process because he filed suit six days before prison officials ruled on
 his Step 2 grievance, but any defect was arguably cured by Ramirez’s
 filing of an amended complaint the same day the State denied his Step
 2 grievance, and the Court need not definitively resolve the issue as
 respondents failed to raise it below. See Cutter v. Wilkinson, 544 U. S.
 709, 718, n. 7. While respondents correctly note that Ramirez’s griev-
 ance did not explicitly request “audible” prayer in the execution cham-
 ber, the most natural understanding of Ramirez’s request to permit
                    Cite as: 595 U. S. ____ (2022)                        3

                                Syllabus

his pastor to “pray over” him during the execution is one that conveys
a request for “audible” prayer. Finally, the Court rejects respondents’
argument that Ramirez should have filed his grievance earlier.
Ramirez filed the grievance that sparked this litigation just three days
after he learned of the prohibition on religious touch, and the Court
finds his grievance timely. Pp. 6–9.
   (b) Turning to the merits of Ramirez’s RLUIPA claims, RLUIPA pro-
vides that “[n]o government shall impose a substantial burden on the
religious exercise of a person residing in or confined to an institution”
unless the government demonstrates that the burden imposed on that
person is the least restrictive means of furthering a compelling gov-
ernmental interest. 42 U. S. C. §2000cc–1(a). A plaintiff bears the
initial burden of proving that a prison policy “implicates his religious
exercise.” Holt v. Hobbs, 574 U. S. 352, 360. A prisoner’s requested
religious accommodation “must be sincerely based on a religious belief
and not some other motivation.” Id., at 360–361. The burden on the
prisoner’s religious exercise must also be “substantial[ ].” Id., at 361.
Pp. 9–18.
     (1) Ramirez is likely to succeed in proving that his religious re-
quests are “sincerely based on a religious belief.” Id., at 360–361. Both
the laying on of hands and prayer are traditional forms of religious
exercise, and Ramirez’s pastor confirmed that prayer accompanied by
touch is a significant part of their shared faith tradition. Neither the
District Court nor the Court of Appeals doubted that Ramirez had a
sincere religious basis for his requests. Texas’s argument to the con-
trary—which stems from a complaint Ramirez filed in 2020 in which
he sought his pastor’s presence and prayer in the chamber, but dis-
claimed any need for touch—does not outweigh ample evidence of the
sincerity of Ramirez’s beliefs. Respondents do not dispute that any
burden their policy imposes on Ramirez’s religious exercise is substan-
tial. Pp. 9–12.
     (2) Given the current record, the State has not shown that it is
likely to carry the burden of demonstrating that its refusal to accom-
modate Ramirez’s religious exercise is the least restrictive means of
furthering the government’s compelling interests. Pp. 12–18.
        (i) Despite a historical tradition of clerical prayer at the time of
a prisoner’s execution that stretches back well before the founding and
continues today, prison officials insist that a categorical ban on audible
prayer is the least restrictive means of furthering two compelling gov-
ernmental interests. First, they assert that absolute silence is neces-
sary to monitor the inmate’s condition during the delicate process of
lethal injection without the potential interference of audible prayer.
Respondents fail to show that a categorical ban on audible prayer is
the least restrictive means of furthering this compelling interest, and
4                         RAMIREZ v. COLLIER

                                  Syllabus

    they do not explain why other jurisdictions can accommodate audible
    prayer but Texas cannot feasibly do so. Texas asks the Court to defer
    to its execution chamber policy determinations, but RLUIPA requires
    more when a policy imposes a substantial burden on sincere religious
    exercise. Further, no basis for deference exists given the State’s his-
    tory of allowing prison chaplains to audibly pray with the condemned
    during executions.
       Second, prison officials say that if they allow spiritual advisors to
    pray aloud during executions, the opportunity “could be exploited to
    make a statement to the witnesses or officials, rather than the in-
    mate.” Texas has a compelling interest in preventing disruptions of
    any sort and maintaining solemnity and decorum in the execution
    chamber. But the record here provides no indication that Ramirez’s
    pastor would cause the sorts of disruptions that respondents fear.
    Conjecture alone fails to satisfy the sort of case-by-case analysis that
    RLUIPA requires. See Holt, 574 U. S., at 363. Further, prison officials
    have less restrictive ways to handle any concerns. Pp. 12–16.
            (ii) Ramirez is also likely to prevail on his claim that Texas’s
    categorical ban on religious touch in the execution chamber is incon-
    sistent with his rights under RLUIPA. Respondents point to three
    compelling governmental interests it says the ban on touch furthers:
    security in the execution chamber, preventing unnecessary suffering
    of the prisoner, and avoiding further emotional trauma to the victim’s
    family members. But respondents fail to show that a categorical ban
    on touch is the least restrictive means of accomplishing any of these
    commendable goals. Indeed, Texas does nothing to rebut obvious al-
    ternatives, and its suggestion that Ramirez must identify other less
    restrictive means that would accomplish the government’s interests
    gets RLUIPA’s burden shifting backward. Texas may eventually face
    more problematic requests than those made by Ramirez here, but
    RLUIPA requires that courts consider only “the particular claimant
    whose sincere exercise of religion is being substantially burdened.”
    Holt, 574 U. S., at 363. Pp. 16–18.
       (c) Having found that Ramirez is likely to prevail on the merits of
    his RLUIPA claims, the Court concludes other factors justify prelimi-
    nary relief. See Winter, 555 U. S., at 20. Ramirez is likely to suffer
    irreparable harm absent injunctive relief because he will be unable to
    engage in protected religious exercise in the final moments of his life.
    This is a spiritual harm that compensation paid to his estate would
    not remedy. Additionally, the balance of equities and public interest
    tilt in Ramirez’s favor. RLUIPA recognizes that prisoners like
    Ramirez have a strong interest in avoiding substantial burdens on
    their religious exercise. At the same time, “[b]oth the State and the
    victims of crime have an important interest in the timely enforcement
                      Cite as: 595 U. S. ____ (2022)                      5

                                 Syllabus

  of a sentence.” Hill v. McDonough, 547 U. S. 573, 584. Because it is
  possible to accommodate Ramirez’s sincere religious beliefs without
  delaying or impeding his execution, the Court concludes the balance of
  equities and the public interest favor his tailored request for injunctive
  relief. The record does not support respondents’ assertion that
  Ramirez has engaged in litigation misconduct that should preclude eq-
  uitable relief here. Pp. 18–20.
     (d) Timely resolution of RLUIPA claims in the prisoner context could
  be facilitated if States were to adopt policies anticipating likely issues
  and streamlined procedures for resolving requests. It should be the
  rare RLUIPA capital case that requires last-minute resort to the fed-
  eral courts. The proper remedy in such a case is an injunction ordering
  the accommodation, not a stay of the execution. This approach bal-
  ances the State’s interest in carrying out capital sentences without de-
  lay and the prisoner’s interest in religious exercise. Texas must decide
  on remand here where its interest lies, as further proceedings defend-
  ing its policies may delay carrying out Ramirez’s sentence. If Texas
  reschedules Ramirez’s execution and declines to permit audible prayer
  or religious touch, the District Court should enter appropriate prelim-
  inary relief. Pp. 21–22.
10 F. 4th 561, reversed and remanded.

   ROBERTS, C. J., delivered the opinion of the Court, in which BREYER,
ALITO, SOTOMAYOR, KAGAN, GORSUCH, KAVANAUGH, and BARRETT, JJ.,
joined. SOTOMAYOR, J., and KAVANAUGH, J., filed concurring opin-
ions. THOMAS, J., filed a dissenting opinion.
                        Cite as: 595 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 21–5592
                                    _________________


JOHN H. RAMIREZ, PETITIONER v. BRYAN COLLIER,
 EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
           CRIMINAL JUSTICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                 [March 24, 2022]

   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   A Texas jury sentenced John Ramirez to death for the
brutal murder of Pablo Castro. In this litigation, Ramirez
does not challenge his conviction. Nor does he challenge his
sentence. He asks instead that his long-time pastor be al-
lowed to pray with him and lay hands on him while he is
being executed. He says that the Religious Land Use and
Institutionalized Persons Act of 2000 (RLUIPA), 114 Stat.
803, 42 U. S. C. §2000cc et seq., requires this accommoda-
tion. Ramirez sought a preliminary injunction ordering
Texas to permit his religious exercise if the State went for-
ward with his execution. The District Court and Court of
Appeals declined to grant such relief. We then stayed the
execution and granted certiorari.
                            I
                            A
  Pablo Castro worked the night shift at the Times Market
convenience store in Corpus Christi, Texas. On July 19,
2004, Castro was outside closing up when Ramirez and an
2                   RAMIREZ v. COLLIER

                     Opinion of the Court

accomplice approached him with a knife. Ramirez stabbed
Castro 29 times, searched his pockets, and made off with
$1.25. Castro died on the pavement, leaving behind 9 chil-
dren and 14 grandchildren.
  Ramirez fled to Mexico, where he evaded authorities for
more than three years. In 2008, he was finally appre-
hended near the Mexican border. Texas charged Ramirez
with murdering Castro in the course of committing or at-
tempting to commit robbery—a capital offense. See Tex.
Penal Code Ann. §19.03(a)(2) (West 2019). Ramirez admit-
ted to killing Castro, but denied the robbery that made the
murder a capital crime. A jury disagreed, found Ramirez
guilty, and sentenced him to death. The Texas Court of
Criminal Appeals affirmed Ramirez’s conviction and sen-
tence on direct appeal. See Ramirez v. State, No. AP–76100
(Mar. 16, 2011). Ramirez’s attempts to collaterally attack
his conviction in state and federal court also proved unsuc-
cessful. See Ramirez v. Davis, 780 Fed. Appx. 110, 112–114
(CA5 2019) (discussing Ramirez’s past habeas filings), cert.
denied, 589 U. S. ___ (2020).
                            B
   Texas scheduled Ramirez’s execution for February 2,
2017. Less than a week before that date, Ramirez moved to
stay the execution, arguing that his habeas counsel had
rendered constitutionally ineffective assistance. The Dis-
trict Court granted a stay, but later rejected Ramirez’s
claim. The Fifth Circuit then declined to issue a certificate
of appealability. See Ramirez, 780 Fed. Appx. 110. Still,
this last-minute litigation had the effect of delaying
Ramirez’s execution for several years.
   Texas rescheduled Ramirez’s execution for September 9,
2020. Ramirez then asked to have his pastor accompany
him into the execution chamber. Prison officials denied the
request. They did so because, at the time, Texas’s execution
protocol barred all spiritual advisors from entering the
                 Cite as: 595 U. S. ____ (2022)            3

                     Opinion of the Court

chamber. App. 60. A prior version of the protocol had al-
lowed access for prison chaplains. Ibid. But Texas em-
ployed only Christian and Muslim chaplains. In 2019,
when a Buddhist inmate sought to have his spiritual advi-
sor join him in the execution chamber, Texas declined to
grant the accommodation. We stayed that execution pend-
ing certiorari, unless the State allowed a Buddhist spiritual
advisor into the execution chamber. Murphy v. Collier, 587
U. S. ___ (2019). In response, Texas amended its execution
protocol to bar all chaplains from entering the execution
chamber, so as not to discriminate among religions. See
Brief for Respondents 4–5; App. 111.
  Ramirez filed suit, arguing that Texas’s new execution
protocol violated his rights under the First Amendment and
RLUIPA. Ramirez’s complaint said that he was a Christian
and had received religious guidance from Pastor Dana
Moore since 2016. Id., at 61. Pastor Moore serves the Sec-
ond Baptist Church in Corpus Christi, of which Ramirez is
a member. Ramirez explained that he wanted his pastor
“to be present at the time of his execution to pray with him
and provide spiritual comfort and guidance in his final mo-
ments.” Ibid. Ramirez’s complaint focused on prayer and
explained that his pastor “need not touch [him] at any time
in the execution chamber.” Ibid.
  Texas withdrew Ramirez’s death warrant before there
were any further filings. As a result, the parties jointly
agreed to dismiss the litigation without prejudice.
                              C
  On February 5, 2021, Texas informed Ramirez that his
new execution date would be September 8, 2021. Ramirez
then filed a Step 1 prison grievance requesting that he “be
allowed to have [his] spiritual advisor present in the death
chamber.” Id., at 50–51. Texas again denied the request,
but later changed course, amending its execution protocol
to permit a prisoner’s spiritual advisor to be present in the
4                   RAMIREZ v. COLLIER

                     Opinion of the Court

execution chamber. See id., at 133–152.
   Our decisions in Gutierrez v. Saenz, 590 U. S. ___ (2020),
and Dunn v. Smith, 592 U. S. ___ (2021), seem to have pre-
cipitated the change. Both cases concerned prisoner re-
quests to have a spiritual advisor present in the execution
chamber. And in both cases, we declined to allow the exe-
cutions to proceed unless the inmate was granted that ac-
commodation. JUSTICE KAVANAUGH, dissenting in Dunn,
explained that States wishing to avoid such stays “should
figure out a way to allow spiritual advisors into the execu-
tion room, as other States and the Federal Government
have done.” Id., at ___ (slip op., at 1).
   Texas’s 2021 Execution Protocol did just that. It allows a
prisoner’s spiritual advisor to enter the execution chamber,
accompanied by a prison security escort. This accommoda-
tion is subject to various procedural requirements. See
App. 133–137. For instance, the prisoner must notify the
warden of his choice of spiritual advisor within 30 days of
learning his execution date. Id., at 134. Additionally, the
spiritual advisor must pass a background check and un-
dergo training. Id., at 136. And if the spiritual advisor is
“disruptive,” he is subject to “immediate removal.” Id., at
149. The protocol says nothing about whether a spiritual
advisor may pray aloud or touch an inmate for comfort. But
Texas had long allowed its own prison chaplains to engage
in such activities during executions, and it was against this
backdrop that Texas enacted the new policy. See Brief for
Petitioner 29–33; Brief for Former Prison Officials as Amici
Curiae 2–11.
                              D
  On June 11, 2021, Ramirez filed the grievance that is at
the center of this case. Having successfully petitioned the
State to allow his pastor into the execution chamber, he re-
quested that his pastor be permitted to “lay hands” on him
and “pray over” him while the execution was taking place.
                  Cite as: 595 U. S. ____ (2022)            5

                      Opinion of the Court

App. 52–53. Ramirez’s grievance explains that it is “part of
my faith to have my spiritual advisor lay hands on me any-
time I am sick or dying.” Id., at 52. Texas denied the griev-
ance on July 2, 2021. It said that spiritual advisors are “not
allowed to touch an inmate while inside the execution
chamber,” though it did not point to any provision of its ex-
ecution protocol requiring this result. Id., at 53.
   Ramirez appealed within the prison system by filing a
Step 2 grievance on July 8, 2021. Id., at 155–156. But with
less than a month to go until his September 8 execution
date, prison officials had still not ruled on that appeal. So
on August 10 he filed suit in Federal District Court.
Ramirez alleged that the refusal of prison officials to allow
Pastor Moore to lay hands on him in the execution chamber
violated his rights under RLUIPA and the First Amend-
ment. Ramirez sought preliminary and permanent injunc-
tive relief barring state officials from executing him unless
they granted the religious accommodation.
   On August 16, 2021, Ramirez’s attorney inquired
whether Pastor Moore would be allowed to pray audibly
with Ramirez during the execution. Prison officials re-
sponded three days later that the pastor would not. Id., at
85–86. So on August 22 Ramirez filed an amended com-
plaint seeking an injunction that would allow Pastor Moore
to lay hands on him and pray with him during the execu-
tion. Id., at 95–102.
   Ramirez also sought a stay of execution while the District
Court considered his claims. The District Court denied the
request, as did the Fifth Circuit. See 10 F. 4th 561 (CA5
2021) (per curiam). Judge Dennis dissented. In his view,
Ramirez’s RLUIPA claims were likely to succeed because
the prison’s policies burdened religious exercise and were
not the least restrictive means of furthering the State’s
compelling interest in the security of the execution. Id., at
566–568.
   We then stayed Ramirez’s execution, granted certiorari,
6                    RAMIREZ v. COLLIER

                      Opinion of the Court

and heard argument on an expedited basis. See 594 U. S.
___ (2021). Ramirez’s certiorari petition asked us to deter-
mine whether Texas’s restrictions on religious touch and
audible prayer violate either RLUIPA or the Free Exercise
Clause. Ramirez’s merits brief addresses only RLUIPA,
however, so we do not consider any standalone argument
under the Free Exercise Clause.
   We are also mindful that, while we have had full briefing
and oral argument in this Court, the case comes to us in a
preliminary posture: The question is whether Ramirez’s ex-
ecution without the requested participation of his pastor
should be halted, pending full consideration of his claims on
a complete record. The parties agree that the relief sought
is properly characterized as a preliminary injunction. Un-
der such circumstances, the party seeking relief “must es-
tablish that he is likely to succeed on the merits, that he is
likely to suffer irreparable harm in the absence of prelimi-
nary relief, that the balance of equities tips in his favor, and
that an injunction is in the public interest.” Winter v. Nat-
ural Resources Defense Council, Inc., 555 U. S. 7, 20 (2008).
                               II
   The prison officials begin by arguing that Ramirez cannot
hope to succeed on his claims, because he failed to exhaust
all available remedies before filing suit. Such exhaustion is
mandatory under the Prison Litigation Reform Act of 1995
(PLRA), 42 U. S. C. §1997e(a), even in the execution con-
text. See Woodford v. Ngo, 548 U. S. 81, 85 (2006); Porter
v. Nussle, 534 U. S. 516, 520 (2002). The Act requires com-
pliance with “deadlines and other critical procedural rules,”
Woodford, 548 U. S., at 90–91, with no exceptions for “spe-
cial circumstances,” Ross v. Blake, 578 U. S. 632, 635
(2016). Thus, if Ramirez failed to exhaust all available ad-
ministrative remedies, his suit may not proceed. Respond-
ents argue that is the case here. We disagree.
   The Texas prison grievance process is straightforward.
                     Cite as: 595 U. S. ____ (2022)                    7

                          Opinion of the Court

See Texas Dept. of Criminal Justice, Offender Orientation
Handbook 73–75 (Feb. 2017) (Prison Handbook). Prior to
filing a grievance, an inmate must try to resolve the issue
informally. If that does not work, the prisoner must file a
Step 1 grievance within 15 days of the “alleged incident or
occurrence.” Id., at 74. When filing a grievance, an inmate
must “clearly state[ ]” “[t]he specific action required to re-
solve the complaint.” Id., at 75. Prison officials then have
40 days to decide the grievance. If the prisoner remains
dissatisfied, he may appeal by filing a Step 2 grievance
within 15 days. Prison officials have another 40 days to is-
sue a decision on the appeal. Id., at 74. Only after exhaust-
ing both steps of that grievance process may a prisoner file
suit. See 42 U. S. C. §1997e(a).
   We are persuaded—at least in the current posture of the
case—that Ramirez properly exhausted these administra-
tive remedies. The record indicates that Ramirez tried to
resolve the issue informally with a prison chaplain. App.
52.* When that did not work, he filed a Step 1 grievance
requesting that his pastor be allowed to “ ‘lay hands on me’
& pray over me while I am being executed.” Id., at 52–53.
Prison officials denied that grievance, and Ramirez timely
appealed. Id., at 53, 155–156. His Step 2 grievance reiter-
ated, “I wish to have my Spiritual Advisor ‘lay hands on me’
to pray over me during my upcoming execution.” Id., at 155.
Ramirez’s grievances thus “clearly stated” that he wished
to have his pastor touch him and pray with him during his
execution. Prison Handbook 75. In the context of Texas’s
grievance system, that is enough.
——————
   *The dissent argues that Ramirez’s effort at informal resolution was
either insufficient or insufficiently documented. Post, at 18–19 (opinion
of THOMAS, J.). Ramirez specified on the grievance form the date he
raised the issue with the prison chaplain and attempted to resolve it. In
a one-sentence description of the chaplain’s response, Ramirez men-
tioned only the touching claim. Texas does not argue that this consti-
tuted failure to exhaust, and therefore forfeited any such argument.
8                   RAMIREZ v. COLLIER

                      Opinion of the Court

   Respondents briefly argue that Ramirez failed to exhaust
Texas’s grievance process because he filed suit before prison
officials ruled on his Step 2 grievance. See Brief for Re-
spondents 28. It is true that prison officials did not decide
that grievance until six days after Ramirez sued. Compare
App. 1 with id., at 155–156. But Ramirez filed an amended
complaint that same day, and he also filed a second
amended complaint after that. Id., at 2–3. The original de-
fect was arguably cured by those subsequent filings. See
Rhodes v. Robinson, 621 F. 3d 1002, 1005 (CA9 2010) (“As
a general rule, when a plaintiff files an amended complaint,
the amended complaint supercedes the original, the latter
being treated thereafter as non-existent.” (internal quota-
tion marks and brackets omitted)) (PLRA case). In any
event, we need not definitively resolve the issue as respond-
ents failed to raise it below. See Cutter v. Wilkinson, 544
U. S. 709, 718, n. 7 (2005) (“we are a court of review, not of
first view”).
   Respondents also argue that Ramirez failed to properly
exhaust his request for audible prayer in the execution
chamber. The gist of their argument is that while his griev-
ances clearly requested prayer, they did not clearly request
audible prayer. See Brief for Respondents 25–30. We dis-
agree. Ramirez asked that prison officials permit his pastor
to “lay hands” on him and “pray over” him during the exe-
cution. App. 53. While it is true that this language did not
explicitly reference “audible” prayer, the language ade-
quately conveyed such a request for several reasons. First,
if Ramirez had merely wanted silent prayer, his grievance
need not have mentioned prayer at all. He and his pastor
could have prayed silently and no one would have been the
wiser. Second, praying aloud is a common type of Christian
prayer that people engage in together. See Brief for Peti-
tioner 21–22. Even respondents concede that such prayer
is “not uncommon.” Brief for Respondents 30. Finally,
Texas’s historic practice of allowing prison chaplains to
                  Cite as: 595 U. S. ____ (2022)            9

                      Opinion of the Court

pray audibly with inmates inside the execution chamber
further suggests that Ramirez intended to invoke this prac-
tice. See Brief for Petitioner 32–33. A request for audible
prayer is thus the most natural understanding of Ramirez’s
grievances.
   Nor are we persuaded by respondents’ argument that
Ramirez should have filed his grievance sooner. In Texas,
prisoners must raise a grievance within “15 days from the
date of the alleged incident or occurrence.” Prison Hand-
book 74. Respondents contend that Ramirez should have
filed his grievance within 15 days of when Texas issued its
revised execution protocol (April 21, 2021), or within 15
days of when he learned that his pastor would be allowed
inside the chamber (May 4, 2021). See Brief for Respond-
ents 26–27. Both suggestions are untenable. Neither the
revised execution protocol nor the State’s decision to admit
Pastor Moore put Ramirez on notice that religious touch
and audible prayer would be banned inside the execution
chamber. To the contrary, Texas had long permitted such
activities. See Brief for Petitioner 29–33; Brief for Former
Prison Officials as Amici Curiae 6–11. Ramirez says—and
respondents do not dispute—that he first learned of the pro-
hibition on religious touch on June 8, 2021. Reply Brief 4.
Ramirez filed the grievance that sparked this litigation just
three days later, on June 11. App. 53. We thus have little
trouble concluding that the grievance was timely, and that
we may proceed to the merits.
                              III
   Congress enacted RLUIPA, and its sister statute the Re-
ligious Freedom Restoration Act of 1993, 107 Stat. 1488, 42
U. S. C. §2000bb et seq., in the aftermath of our decisions in
Employment Division, Department of Human Resources of
Oregon v. Smith, 494 U. S. 872 (1990), and City of Boerne v.
Flores, 521 U. S. 507 (1997). See Holt v. Hobbs, 574 U. S.
352, 356–358 (2015) (discussing this history). Both statutes
10                  RAMIREZ v. COLLIER

                      Opinion of the Court

aim to ensure “greater protection for religious exercise than
is available under the First Amendment.” Id., at 357.
   RLUIPA provides that “[n]o government shall impose a
substantial burden on the religious exercise of a person re-
siding in or confined to an institution”—including state
prisoners—“even if the burden results from a rule of gen-
eral applicability, unless the government demonstrates
that imposition of the burden on that person—(1) is in fur-
therance of a compelling governmental interest; and (2) is
the least restrictive means of furthering that compelling
governmental interest.” 42 U. S. C. §2000cc–1(a). A plain-
tiff bears the initial burden of proving that a prison policy
“implicates his religious exercise.” Holt, 574 U. S., at 360.
Although RLUIPA protects “any exercise of religion,
whether or not compelled by, or central to, a system of reli-
gious belief,” §2000cc–5(7)(A), a prisoner’s requested ac-
commodation “must be sincerely based on a religious belief
and not some other motivation,” id., at 360–361. The bur-
den on the prisoner’s religious exercise must also be “sub-
stantial[ ].” Id., at 361. Once a plaintiff makes such a show-
ing, the burden flips and the government must
“demonstrate[ ] that imposition of the burden on that per-
son” is the least restrictive means of furthering a compel-
ling governmental interest. §2000cc–1(a); see also id., at
362. This allocation of respective burdens applies in the
preliminary injunction context. Gonzales v. O Centro Es-
pírita Beneficente União do Vegetal, 546 U. S. 418, 429–430
(2006).
                               A
   To begin, we think Ramirez is likely to succeed in proving
that his religious requests are “sincerely based on a reli-
gious belief.” Holt, 574 U. S., at 360–361. Ramirez seeks to
have his pastor lay hands on him and pray over him during
the execution. Both are traditional forms of religious exer-
cise. See Brief for Becket Fund for Religious Liberty as
                  Cite as: 595 U. S. ____ (2022)           11

                      Opinion of the Court

Amicus Curiae 3–19. As Ramirez’s grievance states, “it is
part of my faith to have my spiritual advisor lay hands on
me anytime I am sick or dying.” App. 52. Pastor Moore,
who has ministered to Ramirez for four years, agrees that
prayer accompanied by touch is “a significant part of our
faith tradition as Baptists.” Id., at 47. And neither the Dis-
trict Court nor the Court of Appeals doubted that Ramirez
had a sincere religious basis for his requested accommoda-
tions.
   Respondents’ argument to the contrary turns in large
part on a complaint Ramirez filed in 2020. See Brief for
Respondents 35–37. Ramirez filed the complaint while
Texas’s prior execution protocol, which banned all spiritual
advisors from the execution chamber, was in place. See
App. 56–70, 111. The complaint sought Pastor Moore’s
presence and prayer in the chamber, but disclaimed any
need for touch. Id., at 61 (“When Plaintiff Ramirez is exe-
cuted, Pastor Moore will pray with him. Pastor Moore need
not touch Mr. Ramirez at any time in the execution cham-
ber.”).    As respondents see things, this shows that
Ramirez’s current request for touch is insincere.
   Ramirez responds that the 2020 complaint was inaccu-
rate, and that he would have amended it had the litigation
continued. Brief for Petitioner 11, n. 3; Reply Brief 7, n. 5.
The litigation, however, did not proceed, because the par-
ties jointly agreed to dismiss the suit without prejudice less
than a week after it was filed. See Notice of Nonsuit With-
out Prejudice in No. 2:20–cv–205 (SD Tex. 2020). Ramirez’s
specific statement in his prior complaint is certainly proba-
tive on the issue of sincerity; evolving litigation positions
may suggest a prisoner’s goal is delay rather than sincere
religious exercise. See Rhines v. Weber, 544 U. S. 269, 278
(2005). Under the facts of this case, however, we do not
think the prior complaint—dismissed without prejudice
and by agreement one week after it was filed—outweighs
12                   RAMIREZ v. COLLIER

                      Opinion of the Court

the ample evidence that Ramirez’s beliefs are sincere. Re-
spondents do not dispute that any burden their policy im-
poses on Ramirez’s religious exercise is substantial. See
Holt, 574 U. S., at 361.
                                 B
   Because Ramirez is likely to succeed in showing that
Texas’s policy substantially burdens his exercise of religion,
respondents must prove that their refusal to accommodate
the exercise both (1) furthers “a compelling governmental
interest,” and (2) is the “least restrictive means of further-
ing that compelling governmental interest.” 42 U. S. C.
§2000cc–1(a). Under RLUIPA, the government cannot dis-
charge this burden by pointing to “broadly formulated in-
terests.” Burwell v. Hobby Lobby Stores, Inc., 573 U. S. 682,
726 (2014). It must instead “demonstrate that the compel-
ling interest test is satisfied through application of the chal-
lenged law [to] the particular claimant whose sincere exer-
cise of religion is being substantially burdened.” Holt, 574
U. S., at 363.
   Here, the government has not shown that it is likely to
carry that burden.
                              1
  As for audible prayer, there is a rich history of clerical
prayer at the time of a prisoner’s execution, dating back
well before the founding of our Nation. See Brief for Becket
Fund for Religious Liberty as Amicus Curiae 3–15. For ex-
ample, at Newgate Prison—one of London’s most notorious
jails—an Anglican priest would stand and pray with the
condemned in their final moments. A. McKenzie, Tyburn’s
Martyrs 9–14 (2007). By the early 1700s, that practice had
evolved to permit prisoners to be “attended by a minister,
or even a priest, of their own communion.” Id., at 176; see
also id., at 176–182. Prayer at the time of execution was
also commonplace in the American Colonies. See, e.g., W.
                  Cite as: 595 U. S. ____ (2022)             13

                      Opinion of the Court

Smith, New London Gazette, Sept. 11, 1772, reprinted in
W. DeLoss Love, Samsom Occom and the Christian Indians
of New England 173–174 (1899) (“The Rev. Mr. Occom . . .
attended the Criminal to the Place of Execution, where he
made a short but well adapted Prayer to the Occasion.”); see
also W. Smith, The Convict’s Visitor 85 (1791) (containing
model prayers for clergy attending to the condemned, in-
cluding at the “[g]iving [of] the signal”). And during the
Revolutionary War, General George Washington ordered
that “prisoners under sentence of death” “be attended with
such Chaplains, as they choose”—including at the time of
their execution. G. Washington, General Orders (June 9,
1777); see also ibid. (May 1, 1780). These chaplains often
spoke and prayed with the condemned during their final
moments. See Pennsylvania Evening Post, June 6, 1780,
vol. 4, p. 62, col. 2 (“Upon the arrival of the criminals at the
place of execution, the attending chaplain . . . prayed and
recommended them severally to God.”).
   A tradition of such prayer continued throughout our Na-
tion’s history. See S. Banner, The Death Penalty 35–36
(2002). When, for example, the Federal Government exe-
cuted four members of the conspiracy that led to the assas-
sination of President Abraham Lincoln, the prisoners were
accompanied by clergy of various denominations. See End
of the Assassins, N. Y. Times, July 8, 1865, p. 1, col. 1.
These “spiritual advisers” ministered to the condemned,
and three spoke public prayers shortly before the prisoners
were hanged. Id., at col. 5–6. And in the aftermath of
World War II, the United States Army even permitted Nazi
war criminals facing execution to be accompanied by a
chaplain, who “spoke” prayers on the gallows in the mo-
ments before death. See H. Gerecke, I Walked to the Gal-
lows With the Nazi Chiefs, Saturday Evening Post, Sept. 1,
1951, p. 58.
   The practice continues today. In 2020 and 2021, the Fed-
eral Bureau of Prisons allowed religious advisors to speak
14                  RAMIREZ v. COLLIER

                      Opinion of the Court

or pray audibly with inmates during at least six federal ex-
ecutions. See Brief for United States as Amicus Curiae 24–
25. What’s more, Texas itself appears to have long allowed
prison chaplains to pray with inmates in the execution
chamber, deciding to prohibit such prayer only in the last
several years. Id., at 2–3.
   Despite this long history, prison officials now insist that
a categorical ban on audible prayer in the execution cham-
ber is the least restrictive means of furthering two compel-
ling governmental interests.
   First, prison officials say that absolute silence is neces-
sary in the execution chamber so they can monitor the in-
mate’s condition through a microphone suspended over-
head. They say that audible prayer might impede their
ability to hear subtle signs of trouble or prove distracting
during an emergency. See Brief for Respondents 46. We do
not doubt that prison officials have a compelling interest in
monitoring an execution and responding effectively during
any potential emergency. And we recognize that audible
prayer could present a more serious risk of interference
during the delicate process of lethal injection than during
the method of execution (hanging) that was used in most of
the historical examples we have cited. But respondents fail
to show that a categorical ban on all audible prayer is the
least restrictive means of furthering their compelling inter-
ests.
   Indeed, respondents offer only a conclusory defense of the
policy’s tailoring. They acknowledge that both the Federal
Government and Alabama have recently permitted audible
prayer or speech in the execution chamber, but then assert
that, “under the circumstances in Texas’s chamber, allow-
ing speech during the execution is not feasible.” Id., at 47.
Respondents do not explain why. Nor do they explore any
relevant differences between Texas’s execution chamber or
process and those of other jurisdictions. Instead, they ask
that we simply defer to their determination. That is not
                  Cite as: 595 U. S. ____ (2022)             15

                      Opinion of the Court

enough under RLUIPA. Nor is there a basis for deference,
given that Texas has “historically and routinely allowed
prison chaplains to audibly pray” with the condemned dur-
ing executions, a fact Texas does not dispute. Brief for Pe-
titioner 29; see also id., at 32–33.
   Second, prison officials say that if they allow spiritual ad-
visors to pray aloud during executions, the opportunity
“could be exploited to make a statement to the witnesses or
officials, rather than the inmate.” Brief for Respondents 46.
They note that such statements might cause further
trauma to the victim’s family or otherwise interfere with
the execution. Ibid. We agree that the government has a
compelling interest in preventing disruptions of any sort
and maintaining solemnity and decorum in the execution
chamber. But there is no indication in the record that Pas-
tor Moore would cause the sorts of disruptions that re-
spondents fear. Respondents’ argument thus comes down
to conjecture regarding what a hypothetical spiritual advi-
sor might do in some future case. “Such speculation is in-
sufficient to satisfy” respondents’ burden, see Fulton v.
Philadelphia, 593 U. S. ___, ___ (2021) (slip op., at 14), and
fails to engage in the sort of case-by-case analysis that
RLUIPA requires, see Holt, 574 U. S., at 363.
   What’s more, there appear to be less restrictive ways to
handle any concerns. Prison officials could impose reason-
able restrictions on audible prayer in the execution cham-
ber—such as limiting the volume of any prayer so that med-
ical officials can monitor an inmate’s condition, requiring
silence during critical points in the execution process (in-
cluding when an execution warrant is read or officials must
communicate with one another), allowing a spiritual advi-
sor to speak only with the inmate, and subjecting advisors
to immediate removal for failure to comply with any rule.
Prison officials could also require spiritual advisors to sign
penalty-backed pledges agreeing to abide by all such limi-
tations.
16                  RAMIREZ v. COLLIER

                      Opinion of the Court

  Given the current record, respondents have not shown
that a total ban on audible prayer is the least restrictive
means of furthering their asserted interests.
                               2
   Respondents’ categorical ban on religious touch in the ex-
ecution chamber fares no better. They point to three gov-
ernmental interests they say are compelling: security in the
execution chamber, preventing unnecessary suffering, and
avoiding further emotional trauma to the victim’s family
members. All three goals are commendable. But again, re-
spondents fail to show that a categorical ban on touch is the
least restrictive means of accomplishing any of them.
   Respondents say that allowing a spiritual advisor to
touch an inmate would place the advisor in harm’s way be-
cause the inmate might escape his restraints, smuggle in a
weapon, or become violent. Brief for Respondents 37–38.
They also contend that if a spiritual advisor were close
enough to touch an inmate, he might tamper with the pris-
oner’s restraints or yank out an IV line. Id., at 38–39. We
agree that prisons have compelling interests in both pro-
tecting those attending an execution and preventing them
from interfering with it (though if an inmate smuggling a
weapon into the execution chamber is a serious prospect,
the prison has broader issues than those considered here).
Even so, Texas’s categorical ban on religious touch is not
the least restrictive means of furthering such interests.
   Under Texas’s current protocol, spiritual advisors stand
just three feet from the gurney in the execution chamber.
Id., at 38. A security escort is posted nearby, ready to in-
tervene if anything goes awry. Ibid. We do not see how
letting the spiritual advisor stand slightly closer, reach out
his arm, and touch a part of the prisoner’s body well away
from the site of any IV line would meaningfully increase
risk. And that is all Ramirez requests here. See Tr. of Oral
Arg. 9–10 (Ramirez’s counsel stating, “Pastor Moore can
                  Cite as: 595 U. S. ____ (2022)            17

                      Opinion of the Court

touch Mr. Ramirez’s foot, an extremity on the complete far
end of the body from the point at which the IV line will be
inserted into his arm. . . . [T]hat would satisfy the religious
exercise.”).
   Respondents next argue that allowing the pastor to touch
Ramirez in the execution chamber might lead to preventa-
ble suffering. The theory is that Pastor Moore might acci-
dentally jostle, pinch, or otherwise interfere with an IV line,
and that this in turn might affect the administration of the
execution drugs in a way that results in greater pain or suf-
fering. See Brief for Respondents 38–39. We think that
preventing accidental interference with the prison’s IV
lines is a compelling governmental interest. But we also
think it is one reasonably addressed by means short of ban-
ning all touch in the execution chamber.
   For example, Texas could allow touch on a part of the
body away from IV lines, such as a prisoner’s lower leg.
That seems to have been the practice of many prison chap-
lains during past Texas executions. Brief for Petitioner 29–
33. Additionally, Texas could require Ramirez’s pastor to
stand in a location that gives the medical team an unob-
structed view of the IV lines, allowing them to watch for
problems and quickly respond. Texas could also restrict the
time period during which touching is permitted to minimize
risk during critical points in the execution process, such as
the insertion of the IV line. Finally, Texas could require
that the pastor undergo training so that he understands the
importance of staying away from IV lines and taking what-
ever other precautions are necessary to avoid problems in
the chamber.
   Texas does nothing to rebut these obvious alternatives,
instead suggesting that it is Ramirez’s burden to “identify
any less restrictive means.” Brief for Respondents 41. That
gets things backward. Once a plaintiff has made out his
initial case under RLUIPA, it is the government that must
show its policy “is the least restrictive means of furthering
18                  RAMIREZ v. COLLIER

                      Opinion of the Court

[a] compelling governmental interest.” 42 U. S. C. §2000cc–
1(a)(2).
   Finally, respondents say that allowing certain forms of
religious touch might further traumatize a victim’s family
members who are present as witnesses, reminding them
that their loved one received no such solace. Brief for Re-
spondents 39–40. As we have already noted, maintaining
solemnity and decorum in the execution chamber is a com-
pelling governmental interest. But here what is at issue is
allowing Pastor Moore to respectfully touch Ramirez’s foot
or lower leg inside the execution chamber. Respondents do
not contend that this particular act will result in trauma.
See ibid. Instead, their real concern seems to be with other,
potentially more problematic requests down the line.
RLUIPA, however, requires that courts take cases one at a
time, considering only “the particular claimant whose sin-
cere exercise of religion is being substantially burdened.”
Holt, 574 U. S., at 363. As a result, respondents’ final ar-
gument is unavailing.
   We conclude that Ramirez is likely to prevail on his claim
that Texas’s categorical ban on religious touch in the execu-
tion chamber is inconsistent with his rights under RLUIPA.
                               IV
                                A
   Our conclusion that Ramirez is likely to prevail on the
merits of his RLUIPA claims does not end the matter. As
noted earlier, he must also show “that he is likely to suffer
irreparable harm in the absence of preliminary relief, that
the balance of equities tips in his favor, and that an injunc-
tion is in the public interest.” Winter, 555 U. S., at 20.
   We think these factors also favor an injunction. Ramirez
is likely to suffer irreparable harm in the absence of injunc-
tive relief because he will be unable to engage in protected
religious exercise in the final moments of his life. Compen-
sation paid to his estate would not remedy this harm, which
                  Cite as: 595 U. S. ____ (2022)           19

                      Opinion of the Court

is spiritual rather than pecuniary.
   Additionally, the balance of equities and public interest
tilt in Ramirez’s favor. Ramirez “does not seek an open-
ended stay of execution.” Brief for Petitioner 44. Rather,
he requests a tailored injunction requiring that Texas per-
mit audible prayer and religious touch during his execution.
By passing RLUIPA, Congress determined that prisoners
like Ramirez have a strong interest in avoiding substantial
burdens on their religious exercise, even while confined. At
the same time, “[b]oth the State and the victims of crime
have an important interest in the timely enforcement of a
sentence.” Hill v. McDonough, 547 U. S. 573, 584 (2006).
Given these respective interests, a tailored injunction of the
sort Ramirez seeks—rather than a stay of execution—will
be the proper form of equitable relief when a prisoner raises
a RLUIPA claim in the execution context. Cf. 18 U. S. C.
§3626(a)(2) (“Preliminary injunctive relief [in a prison con-
ditions suit] must be narrowly drawn, extend no further
than necessary to correct the harm the court finds requires
preliminary relief, and be the least intrusive means neces-
sary to correct that harm.”). Because it is possible to ac-
commodate Ramirez’s sincere religious beliefs without de-
laying or impeding his execution, we conclude that the
balance of equities and the public interest favor his re-
quested relief.
                              B
  Respondents argue that Ramirez has engaged in inequi-
table conduct. As they see it, this should bar the equitable
relief that Ramirez seeks.
  We agree that a party’s inequitable conduct can make eq-
uitable relief inappropriate. When a party seeking equita-
ble relief “has violated conscience, or good faith, or other
equitable principle, in his prior conduct, then the doors of
the court will be shut against him.” Keystone Driller Co. v.
General Excavator Co., 290 U. S. 240, 245 (1933) (quoting
20                   RAMIREZ v. COLLIER

                      Opinion of the Court

J. Pomeroy, Equity Jurisprudence §397 (4th ed. 1918)).
These well-worn principles of equity apply in capital cases
just as in all others. Thus, late-breaking changes in posi-
tion, last-minute claims arising from long-known facts, and
other “attempt[s] at manipulation” can provide a sound ba-
sis for denying equitable relief in capital cases. Gomez v.
United States Dist. Court for Northern Dist. of Cal., 503
U. S. 653, 654 (1992) (per curiam); see also Hill, 547 U. S.,
at 584 (“A court considering a stay must also apply a strong
equitable presumption against the grant of a stay where a
claim could have been brought at such a time as to allow
consideration of the merits without requiring entry of a
stay.” (internal quotation marks omitted)).
   Here, however, the record does not support the conclusion
that Ramirez engaged in such misconduct. Respondents ar-
gue that Ramirez inequitably delayed this litigation by fil-
ing suit just four weeks before his scheduled execution. But
this is not a case in which a litigant “slept upon his rights.”
Gildersleeve v. New Mexico Mining Co., 161 U. S. 573, 578
(1896) (quoting Speidel v. Henrici, 120 U. S. 377, 387
(1887)). To the contrary, Ramirez had sought to vindicate
his rights for months. He first learned that prison officials
would not allow his pastor to lay hands on him in the exe-
cution chamber on June 8, 2021. See Part II, supra. That
was a break from Texas’s longstanding practice. Ramirez
filed a Step 1 grievance requesting both prayer and reli-
gious touch just three days later. App. 52–53. When that
grievance was rejected, he quickly filed a Step 2 grievance.
Id., at 155–156. Yet respondents failed to issue a final de-
cision until August 16, 2021—39 days after Ramirez had
filed his Step 2 grievance, and just a few weeks before the
scheduled execution. To be sure, prison officials issued
their decision within the 40 days allowed by Texas’s griev-
ance policy. See Prison Handbook 74. But respondents can
hardly complain about the inequities of delay when their
own actions were a significant contributing factor.
                  Cite as: 595 U. S. ____ (2022)           21

                      Opinion of the Court

                               C
   As we have explained, the resolution of RLUIPA claims
in the prisoner context requires a case-specific considera-
tion of the particular circumstances and claims. At the
same time, timely resolution of such claims could be facili-
tated if States were to adopt policies anticipating and ad-
dressing issues likely to arise. Doing so would assist both
prison officials responsible for carrying out executions and
prisoners preparing to confront the end of life according to
their religious beliefs.
   The first step would be to specify reasonable rules on the
time for prisoners to request religious accommodations, and
for prison officials to respond. Cf. Woodford, 548 U. S., at
87–96. States could also adopt streamlined procedures for
claims involving requests like those at issue in this case, so
that these potentially complicated matters can be litigated
at all levels well in advance of any scheduled execution. If
spiritual advisors are to be admitted into the execution
chamber, it would also seem reasonable to require some
training on procedures, including any restrictions on their
movements or conduct. When a spiritual advisor would en-
ter and must leave could be spelled out. If the advisor is to
touch the prisoner, the State might also specify where and
for how long. And, as noted, if audible prayer is to occur, a
variety of considerations might be set forth in advance to
avoid disruption. See supra, at 15. It may also be reasona-
ble to document the advisor’s advance agreement to comply
with any restrictions.
   If States adopt clear rules in advance, it should be the
rare case that requires last-minute resort to the federal
courts. If such cases do arise and a court determines that
relief is appropriate under RLUIPA, the proper remedy is
an injunction ordering the accommodation, not a stay of the
execution. This approach balances the State’s interest in
carrying out capital sentences without delay and the pris-
oner’s interest in religious exercise.
22                  RAMIREZ v. COLLIER

                      Opinion of the Court

  One final point bears mentioning. Our holding today
arises in the context of a preliminary injunction. And our
analysis turns on Texas’s specific execution protocol, cham-
ber, and historical practices. Further proceedings on re-
mand, if necessary, might shed additional light on Texas’s
interests, and on whether its policies are narrowly tailored.
But such proceedings might also contribute to further delay
in carrying out the sentence. The State will have to deter-
mine where its interest lies in going forward.
                         *     *    *
   We hold that Ramirez is likely to prevail on the merits of
his RLUIPA claims, and that the other preliminary injunc-
tion factors justify relief. If Texas reschedules Ramirez’s
execution and declines to permit audible prayer or religious
touch, the District Court should therefore enter appropriate
preliminary relief. The judgment of the United States
Court of Appeals for the Fifth Circuit is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                             It is so ordered.
                  Cite as: 595 U. S. ____ (2022)             1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 21–5592
                          _________________


JOHN H. RAMIREZ, PETITIONER v. BRYAN COLLIER,
 EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
           CRIMINAL JUSTICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                        [March 24, 2022]

   JUSTICE SOTOMAYOR, concurring.
   The opinion of the Court, which I join in full, explains
why clear rules governing the presence of spiritual advisors
at executions are necessary to ensure that any disputes are
resolved in a timely fashion before a scheduled execution
date. I write separately to underscore the interaction be-
tween prison officials’ obligations to set such rules and the
exhaustion requirement of the Prison Litigation Reform Act
(PLRA).
   Under the PLRA, prison officials and incarcerated indi-
viduals share an obligation to act in good faith in resolving
disputes: Incarcerated individuals must timely raise their
claims through the prison grievance system, and prison of-
ficials must ensure that the system is a functioning one. To
that end, the PLRA requires incarcerated individuals to ex-
haust the prison’s administrative grievance process before
turning to the courts only where that process is actually
“available.” 42 U. S. C. §1997e(a). An administrative pro-
cess is not available if it is not “ ‘capable of use’ to obtain
‘some relief for the action complained of.’ ” Ross v. Blake,
578 U. S. 632, 642 (2016). Availability is a practical deter-
mination that requires considering both whether the ad-
ministrative system is accessible as designed and whether
2                       RAMIREZ v. COLLIER

                       SOTOMAYOR, J., concurring

prison administrators and officers ensure meaningful ac-
cess to it in practice. See id., at 643–644.
   A scheduled execution date may impose unique time con-
straints on grievance procedures, but it does not alter either
party’s responsibilities under the PLRA. Just as incarcer-
ated individuals still bear the burden of timely raising exe-
cution-related claims, prisons still must ensure that admin-
istrative remedies are available, which may require
modifying procedures to account for the time constraints of
a scheduled execution as the Court describes, ante, at 21.
Where an administrative process does not facilitate ad-
dressing execution-related claims within the timeframe of
a scheduled execution, it is likely not an “available” remedy
that must be exhausted under the PLRA.
   To ensure that administrative remedies are available in
the execution context, prison officials bear a twofold respon-
sibility. First, they must ensure that rules clearly and
timely inform an individual facing execution of any relevant
protocols, so that the individual in turn may timely raise
concerns. Second, the officials must ensure that the admin-
istrative process proceeds swiftly enough to permit exhaus-
tion with sufficient time for the individual to seek judicial
review, if necessary, prior to a scheduled execution. Fi-
nally, to act in good faith means that neither incarcerated
individuals nor prison officials should unnecessarily wait to
act until the end of time available to them.
   Because I agree with the Court that Ramirez exhausted
his administrative remedies, it is unnecessary to address
whether they qualified as available such that exhaustion
was actually a prerequisite to suit.* It raises questions,
——————
   *The dissent both contends that Ramirez did not exhaust administra-
tive remedies and that Ramirez cannot claim that administrative reme-
dies were unavailable to him because he filed grievances and received
responses. Post, at 17–21 (opinion of THOMAS, J.). As the dissent re-
counts at length, however, many prison grievance systems require addi-
tional steps after filing a complaint and receiving a response in order to
                      Cite as: 595 U. S. ____ (2022)                      3

                        SOTOMAYOR, J., concurring

however, that the record indicates that the prison failed to
provide Ramirez with notice of its restrictions on a spiritual
advisor’s actions in the execution room. Timely notice of
policies is essential to ensure the ability to timely raise, or
seek informal resolution of, any claims related to those pol-
icies. It also raises questions that the prison took 39 days
to deny Ramirez’s Step 2 grievance, even though the prison
had considered and rejected his request previously and
maintains that its established policies foreclosed it. Such
delay creates an impression, whether valid or not, that the
prison is trying to “thwart inmates from taking advantage
of [the] grievance process” and cut short their opportunity
to obtain judicial review. Ross, 578 U. S., at 644.
   At its heart, the Religious Land Use and Institutionalized
Persons Act requires commitment on both sides to achieve
a timely resolution of disputes, as does the PLRA’s exhaus-
tion requirement. Consistent with these principles, incar-
cerated individuals should know that delays in raising their
requests can result in denial. They should not, however, be
penalized for delays attributable to prison administrators.




——————
“exhaust.” Ramirez received a response to his second grievance in early
July, yet his grievance remained pending in the prison’s Step 2 process
through August despite his pending September execution date. If an ad-
ministrative system does not permit complete exhaustion of execution-
related claims in a timely manner before a scheduled execution, it may
be unavailable for the purposes of those claims even if it would be avail-
able for other types of claims. See Ross v. Blake, 578 U. S. 632, 642 (2016)
(evaluating administrative remedies in terms of their ability to grant re-
lief for “ ‘the action complained of’ ”).
                  Cite as: 595 U. S. ____ (2022)             1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 21–5592
                          _________________


JOHN H. RAMIREZ, PETITIONER v. BRYAN COLLIER,
 EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
           CRIMINAL JUSTICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                        [March 24, 2022]

  JUSTICE KAVANAUGH, concurring.
  I join the Court’s opinion in full, and I write separately to
add three points: one about the recent history of litigation
involving religious advisors in execution rooms; a second
about the difficulty of applying RLUIPA’s compelling inter-
est and least restrictive means standards; and a third about
state execution procedures going forward.
  First, the recent history. The question of religious advi-
sors in the execution room came to this Court three years
ago as a question of religious equality. Some States had
long permitted state-employed chaplains in the execution
room. But those state-employed chaplains were mostly
Christian. Those States did not allow inmates to have their
own religious advisors in the room. Therefore, a Christian
inmate could have the state-employed Christian chaplain
in the room, but a Buddhist inmate, for example, could not
have a Buddhist religious advisor in the room. The Court
correctly determined that this practice constituted unlaw-
ful religious discrimination because it treated inmates of
different religions differently. See Murphy v. Collier, 587
U. S. ___ (2019).
  At the same time, the Court stressed that an inmate had
to timely raise such a claim so that the execution would not
be unreasonably delayed to the detriment of the victims’
2                    RAMIREZ v. COLLIER

                    KAVANAUGH, J., concurring

families, among others. For timeliness reasons, the Court
denied relief in the first such claim to reach this Court. See
Dunn v. Ray, 586 U. S. ___ (2019). But the Court then
granted relief in the second such claim, which was timely
raised. Murphy, 587 U. S. ___.
   The bedrock religious equality principle was easy for
States to apply: States could either (i) always allow a reli-
gious advisor into the execution room or (ii) always exclude
a religious advisor, including any state-employed chaplain.
But States could not allow religious advisors of some reli-
gions while excluding religious advisors of other religions.
   Then, however, a different kind of claim emerged. In
States that equally barred all advisors from the execution
room, some inmates brought a religious liberty claim—a
claim seeking a religious exemption from an otherwise neu-
tral and generally applicable rule excluding all advisors.
The Religious Land Use and Institutionalized Persons Act
of 2000, known as RLUIPA, proscribes the State from sub-
stantially burdening an inmate’s religious exercise except
when the State has a compelling interest and employs the
least restrictive means to achieve that interest. See 114
Stat. 803, 42 U. S. C. §2000cc et seq. Suing under RLUIPA,
some inmates argued that the State did not have a suffi-
ciently “compelling” interest to exclude religious advisors
from the execution room—or at least that the State could
satisfy its asserted safety, security, and solemnity interests
by means less restrictive than excluding all religious advi-
sors from the room.
   And then, in this case, still another kind of claim
emerged. Ramirez not only wants a religious advisor in the
execution room. He also wants the advisor to be able to en-
gage in audible prayer and even to be able to physically
touch him during the execution process. Ramirez argues
that the State does not have a sufficiently “compelling” in-
terest to prevent such activities by religious advisors, or at
least could satisfy its compelling interests by less restrictive
                  Cite as: 595 U. S. ____ (2022)            3

                   KAVANAUGH, J., concurring

means. For example, security officers in the room could
prevent or promptly respond to any disruption or interfer-
ence.
  As to those RLUIPA claims, the Court previously indi-
cated that a State may not completely exclude religious ad-
visors from the execution room, even if the State equally
excludes all advisors on a neutral and generally applicable
basis. See ante, at 4; Gutierrez v. Saenz, 590 U. S. ___
(2020); Dunn v. Smith, 592 U. S. ___ (2021). And the Court
today further holds that the State may not prevent a reli-
gious advisor from engaging in at least some audible prayer
and physical touching of the inmate while in the execution
room. Although the Court concludes that the State has a
compelling interest in ensuring the safety, security, and so-
lemnity of the execution room, the Court decides that the
State can satisfy those interests by means less restrictive
than excluding religious advisors altogether or restricting
religious advisors from audible prayer and touching.
  Second, the Court’s holding implicates significant issues
about how the Court decides whether a State’s asserted in-
terest is sufficiently “compelling” and how the Court as-
sesses whether less restrictive means could satisfy that
compelling interest. This case illustrates both the difficulty
of those inquiries and the important role that history and
state practice often play in the analysis.
  The compelling interest standard of RLUIPA—like the
compelling interest standard that the Court employs when
applying strict scrutiny to examine state limitations on cer-
tain constitutional rights—necessarily operates as a bal-
ancing test. See generally B. Kavanaugh, Two Challenges
for the Judge as Umpire: Statutory Ambiguity and Consti-
tutional Exceptions, 92 Notre Dame L. Rev. 1907, 1914–
1919 (2017). The Court starts with a heavy presumption
against a state law that infringes the constitutional or stat-
utory right in question. The Court allows state infringe-
ment on that right only when the State has a sufficiently
4                        RAMIREZ v. COLLIER

                       KAVANAUGH, J., concurring

“compelling” interest. See Williams-Yulee v. Florida Bar,
575 U. S. 433, 444 (2015).
   But what does “compelling” mean, and how does the
Court determine when the State’s interest rises to that
level? And how does the Court then determine whether less
restrictive means would still satisfy that interest? Good
questions, for which there are no great answers. Some-
times, the Court looks to a State’s policy-based or com-
monsense arguments. Often, the Court also examines his-
tory and contemporary state practice to inform the
inquiries. Cf. Republican Party of Minn. v. White, 536 U. S.
765, 785–787 (2002) (Scalia, J., for the Court).1
   Here, the State asserts that it has a compelling interest
in ensuring the safety, security, and solemnity of the execu-
tion room. To further those interests, the State has sought
to restrict the number of people in the room, as well as their
activities. As the United States pointed out at oral argu-
ment, any disruption or interference could be “cata-
strophic.” Tr. of Oral Arg. 69. And a religious advisor would
not ordinarily be allowed in a public hospital’s operating
room during a major life-or-death surgical procedure, so
why should one be allowed into the execution room?
   The Court has no difficulty reaching the commonsense


——————
  1 The strict scrutiny test requires the government to demonstrate a

“compelling interest” in order to justify imposing a burden on certain
constitutional rights. That test was first applied by this Court in certain
First Amendment cases in the late 1950s and early 1960s. See R. Fallon,
Strict Judicial Scrutiny, 54 UCLA L. Rev. 1267, 1270–1271 (2007); S.
Siegel, The Origin of the Compelling State Interest Test and Strict Scru-
tiny, 48 Am. J. Legal Hist. 355, 356–357 (2006). The test can be difficult
to apply because it arguably “permits and even requires judges to engage
recurrently in only minimally structured appraisals of the significance of
competing values or interests in many cases.” R. Fallon, The Nature of
Constitutional Rights: The Invention and Logic of Strict Judicial Scru-
tiny 66–67 (2019). In RLUIPA, Congress used the term “compelling” in-
terest without further defining it.
                  Cite as: 595 U. S. ____ (2022)            5

                   KAVANAUGH, J., concurring

conclusion that the State has a compelling interest in en-
suring safety, security, and solemnity in the execution
room. The more difficult question is: How much risk of dis-
ruption or interference must the State tolerate in order to
accommodate the inmate’s religious liberty claim under
RLUIPA?
   The Court concludes that, even if audible prayer and
physical touching are allowed, the State can still suffi-
ciently ensure safety, security, and solemnity in the execu-
tion room. The Court suggests that the risk of disruption
or interference is conjecture and can be addressed in other
ways. For example, security officers in the room could im-
mediately intervene if the religious advisor accidentally or
intentionally disrupts or interferes with the execution.
   Even so, it is undeniable that allowing an outside indi-
vidual in an execution room and allowing touching would
increase the risk of a problem occurring, such as accidental
or intentional disruption of or interference with the execu-
tion. So why can’t the State choose to avoid any additional
risk of disruption or interference, especially given the po-
tentially catastrophic harm if the risked disruption or in-
terference actually ensues?
   That is a difficult question to answer, in my view. The
core problem is that a State’s understandable goal of avoid-
ing a higher risk of great harm does not easily map onto the
compelling interest/least restrictive means standards. In
particular, it is difficult for a court applying those stand-
ards to know where to draw the line—that is, how much
additional risk of great harm is too much for a court to order
the State to bear.
   Here, if the Court’s own intuitive policy assessment that
the State can reasonably tolerate the additional risk were
all that the Court could muster in response to the State’s
argument, I might have concluded that the State could ex-
clude religious advisors from the execution room, or at least
could restrict their activities in the room and not allow
6                        RAMIREZ v. COLLIER

                        KAVANAUGH, J., concurring

physical touching, for example.
   Importantly, however, the Court does not merely point to
its own policy assessment of how much risk the State must
tolerate in the execution room. The Court also relies in part
on the history of religious advisors at executions. To be
sure, the Court acknowledges that some of the history is not
precisely on point because many executions historically
were outdoor public hangings where the presence of reli-
gious advisors did not raise the same risks to safety, secu-
rity, and solemnity that their presence in a small execution
room does. And some of the other history involved state-
employed chaplains, who arguably do not raise the same
risks to safety, security, and solemnity as outsiders in the
execution room. Still, the history generally demonstrates
that religious advisors have often been present at execu-
tions. And perhaps even more relevant, the Federal Gov-
ernment and some States have recently allowed inmates’
religious advisors into the execution room. Those religious
advisors have been allowed to engage in audible prayer and
limited touching of the inmate without apparent problems.
See ante, at 13–14. As the Court explains, experience mat-
ters in assessing whether less restrictive alternatives could
still satisfy the State’s compelling interest. Cf. Holt v.
Hobbs, 574 U. S. 352, 368–369 (2015).2

——————
  2 Of course, in assessing risk, a government need not wait for the flood

before building the levee. But as the Court explains, the recent experi-
ence in other States can nonetheless be somewhat informative in analyz-
ing whether the State has a sufficiently compelling interest and has em-
ployed the least restrictive means of avoiding the risk of disruption or
interference from the presence of religious advisors. Courts must be dis-
cerning, however, when relying on state practice. States are not neces-
sarily required to follow the less restrictive practices of other States in a
kind of race to the top (or bottom). Moreover, state practice can fluctuate
as States change their approach to an issue over time. In any event,
other States’ practices nonetheless have sometimes informed judicial
evaluation of whether a State’s interest rises to the level of “compelling,”
                    Cite as: 595 U. S. ____ (2022)                   7

                      KAVANAUGH, J., concurring

   In short, as this case demonstrates, the compelling inter-
est and least restrictive means standards require this Court
to make difficult judgments about the strength of the
State’s interests and whether those interests can be satis-
fied in other ways that are less restrictive of religious exer-
cise. Although the compelling interest and least restrictive
means standards are necessarily imprecise, history and
state practice can at least help structure the inquiry and
focus the Court’s assessment of the State’s arguments.
   Third, turning from the doctrinal to the practical, States
seek clarity going forward. States understandably want to
know what they may and may not do to regulate the time
and manner of audible prayer and touching in the execution
room. In its opinion today, the Court supplies some guid-
ance.
   Because the Court’s guidance does not purport to answer
every question, however, a dose of caution for the States is
probably in order, especially given the Court’s recent case
law on this issue and the extraordinary micromanagement
of the execution room that RLUIPA has ushered in. The
States of course may ensure the safety, security, and solem-
nity of the execution room. But to avoid persistent future
litigation and the accompanying delays, it may behoove
States to try to accommodate an inmate’s timely and rea-
sonable requests about a religious advisor’s presence and
activities in the execution room if the States can do so with-
out meaningfully sacrificing their compelling interests in
safety, security, and solemnity. Doing so not only would
help States avoid future litigation delays but also would
serve the exceptionally powerful interests of victims’ fami-
lies in finally obtaining closure.
   With those comments, I join the Court’s opinion in full.


——————
and whether a State has employed the least restrictive means of achiev-
ing that interest.
                 Cite as: 595 U. S. ____ (2022)            1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 21–5592
                         _________________


JOHN H. RAMIREZ, PETITIONER v. BRYAN COLLIER,
 EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
           CRIMINAL JUSTICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                       [March 24, 2022]

  JUSTICE THOMAS, dissenting.
  Petitioner John Henry Ramirez stabbed Pablo Castro 29
times during a robbery that netted $1.25. Castro bled to
death in a parking lot. Since that day, Ramirez has manu-
factured more than a decade of delay to evade the capital
sentence lawfully imposed by the State of Texas. This
Court now affords yet another chance for him to delay his
execution. Because I think Ramirez’s claims either do not
warrant equitable relief or are procedurally barred, I re-
spectfully dissent.
                              I
 The saga of Ramirez’s crimes and the ensuing litigation
warrants a fuller retelling than the majority provides.
                              A
  On the night of July 19, 2004, John Henry Ramirez,
Christina Chavez, and Angela Rodriguez ran out of drug
money. Wanting more, they drove through Corpus Christi,
Texas, in search of victims to rob. Ramirez v. Stephens, 641
Fed. Appx. 312, 314 (CA5 2016).
  Pablo Castro, a father of nine, was working the night shift
at the Times Market convenience store, as he had for years.
With midnight approaching, he and another employee pre-
2                   RAMIREZ v. COLLIER

                    THOMAS, J., dissenting

pared to close up. Castro collected the trash and went out-
side to put it in the dumpster. Ramirez v. State, 2011 WL
1196886, *1–*5 (Tex. Crim. App., Mar. 16, 2011).
   Ramirez and his confederates found Castro in the conven-
ience store’s parking lot. Wielding a serrated knife,
Ramirez slashed and stabbed Castro 29 times. Castro suf-
fered eight wounds on his forearm and hands as he strug-
gled to defend himself. He suffered many more wounds to
the head, neck, shoulders, and back. After Castro fell to the
ground, the attackers rifled through his pockets, collected
$1.25, and drove away. Ibid.
   Two employees at a nearby store witnessed the attack.
When they reached Castro, he was still conscious. He had
suffered a deep gash across his throat and was spitting up
blood. Castro eventually lost consciousness and, by the
time first responders arrived, he had stopped breathing. He
died in the parking lot. Ibid.
   Having netted only $1.25 from Castro, Ramirez and the
others pursued new targets. Within minutes of murdering
Castro, they found April Metting waiting in the drive-
through of a Whataburger, with her 2-year-old son in the
back seat. While Chavez distracted Metting, Ramirez crept
up to the driver’s side window, grabbed Metting by the back
of her neck, and held the now blood-stained serrated knife
to her throat. Metting implored the assailants not to harm
her in front of her child. Ramirez ordered: “ ‘Shut up,
bitch.’ ” Metting surrendered her purse, and Ramirez let
her go. The assailants again fled in their van. Id., at *3–
*4.
   They next targeted Ruby Pena Hinojosa, who was sitting
in the drive-through line of a different Whataburger. As
before, one of the women distracted Hinojosa while Ramirez
approached her driver-side window to put the knife to her
neck. But Hinojosa was able to dodge the knife, roll up the
window, and back her car away from the assailants, who
then departed in their van. Ibid.
                  Cite as: 595 U. S. ____ (2022)             3

                     THOMAS, J., dissenting

  Not long after, responding officers spotted the van and
pulled it over. When the officers exited their patrol cruiser,
the van sped off. The police pursued, only to lose sight of it.
Ramirez, Rodriguez, and Chavez then abandoned the van
in an overgrown lot and continued on foot. Id., at *5. Police
soon found and arrested Rodriguez and Chavez, but they
did not find Ramirez. He fled to Mexico and hid there for
over three years before law enforcement apprehended him
near the U. S.-Mexican border. Id., at *6, n. 3.
                              B
   In 2008, A Texas jury convicted Ramirez of capital mur-
der and sentenced him to death. The Texas courts upheld
the conviction on direct and state postconviction review. In
October 2013, Ramirez filed a federal habeas petition in the
U. S. District Court for the Southern District of Texas.
Seven years of habeas litigation followed, during which the
District Court intervened at the last minute to stay a 2017
execution. See Part II–A–1, infra. Ultimately, the District
Court, the Court of Appeals, and this Court denied relief.
See Ramirez v. Davis, 580 U. S. 833 (2016) (denying certio-
rari); Ramirez v. Davis, 589 U. S. ___ (2020) (same).
   After the federal habeas proceedings had run their
course, Texas set a new execution date for September 9,
2020. But, in August 2020, Ramirez sued under Rev. Stat.
§1979, 42 U. S. C. §1983, to stop the execution, arguing that
Texas’ then-operative ban on outside spiritual advisors in
the execution chamber violated the First Amendment and
the Religious Land Use and Institutionalized Persons Act
of 2000 (RLUIPA), 42 U. S. C. §2000cc et seq. Ramirez de-
manded that his pastor, Dana Moore, be present with him
during his execution. But Ramirez also pleaded in his com-
plaint that “Pastor Moore need not touch [him] at any time
in the execution chamber.” App. 61. Ultimately, Ramirez
and Texas agreed to recall the death warrant, withdraw the
execution date, and dismiss the complaint. Texas then
4                   RAMIREZ v. COLLIER

                     THOMAS, J., dissenting

changed its execution protocols to permit vetted spiritual
advisors into the chamber.
   On February 5, 2021, a Texas state court set Ramirez’s
execution date for September 8, 2021. Two months passed
before Ramirez submitted an administrative grievance re-
questing that the prison allow his pastor into the execution
chamber. Id., at 50–51. Texas acquiesced on May 4. Id., at
55. Another month passed. Then, on June 11, Ramirez sub-
mitted a new grievance requesting what his 2020 complaint
specifically disclaimed: that his spiritual advisor be allowed
to “ ‘lay hands on [him]’ during [his] upcoming execution.”
Id., at 52. In the part of the grievance instructing him to
describe the “[a]ction [r]equested to resolve [his] [c]om-
plaint,” Ramirez asked that Texas permit Moore to lay
hands on him and “pray over” him during the execution.
Id., at 53.
   Texas denied that request on July 2. Ibid. Ramirez
sought administrative review of the decision on July 8. Id.,
at 155–156. On August 10, before the prison decided the
appeal, Ramirez again sued under §1983, this time claim-
ing that the State’s refusal to allow his pastor to lay hands
on him violated the First Amendment and RLUIPA.
   On August 22—just 17 days before his execution date—
Ramirez amended his complaint. He still demanded that
the State allow his pastor to lay hands on him. But he now
specified that he also wanted Moore to engage in “audible
praying” during the execution. Id., at 96 (emphasis added).
   In light of his belated §1983 suit, Ramirez moved the Dis-
trict Court on August 18 to stay his execution. The State
responded that Ramirez’s claims did not warrant equitable
relief and were not properly exhausted under the Prison
Litigation Reform Act of 1995 (PLRA), 42 U. S. C.
§1997e(a). The District Court denied Ramirez’s motion on
September 2. ___ F. Supp. 3d ___ (SD Tex. 2021). A divided
panel of the Court of Appeals likewise denied relief. Con-
curring, Chief Judge Owen observed: “[T]he shifting of
                  Cite as: 595 U. S. ____ (2022)              5

                      THOMAS, J., dissenting

Ramirez’s litigation posture indicates that the change in po-
sition is strategic, and that delay is the goal.” 10 F. 4th 561,
562 (CA5 2021). Nevertheless, just a few hours before
Ramirez’s execution was scheduled to take place on Sep-
tember 8, this Court stayed the proceeding and granted his
petition for a writ of certiorari. See 594 U. S. ___ (2021).
                             II
   This Court granted equitable relief in September, and to-
day it grants further relief pending proceedings below.
Ramirez presses two reasons why he merited—and contin-
ues to merit—our intervention in Texas’ enforcement of his
capital sentence. First, he argues that the State would vio-
late RLUIPA by prohibiting his pastor from “laying hands”
on him during his execution. Second, he argues that the
State would violate the same statute by prohibiting his pas-
tor from audibly praying during the execution. I do not
think either claim warranted relief on September 8. Nor do
I think either claim warrants further relief now.
                               A
  First, I disagree with the majority that Ramirez’s de-
mand for in-chambers touching merits relief.
  An “equitable remedy,” such as a stay of execution or a
preliminary injunction, is “not available as a matter of
right” to a death-row inmate who has sued the State under
§1983. Hill v. McDonough, 547 U. S. 573, 584 (2006). The
parties agree that Ramirez seeks a particular type of equi-
table relief: a preliminary injunction. See ante, at 6. A fed-
eral court may issue this “extraordinary remedy” only if the
prisoner shows that he is likely to succeed on the merits,
that he will be irreparably injured absent the injunction,
and that the equities, taking the public interest into ac-
count, balance in his favor. Nken v. Holder, 556 U. S. 418,
432, 434 (2009) (internal quotation marks omitted).
  Two components of the equitable balance are especially
6                    RAMIREZ v. COLLIER

                      THOMAS, J., dissenting

relevant here. First, federal courts “should police carefully”
against abusive litigation designed “to interpose unjustified
delay” and deny relief if they detect gamesmanship. Buck-
lew v. Precythe, 587 U. S. ___, ___ (2019) (slip op., at 30).
Second, federal courts “must take into consideration” the
weighty interest that States and victims have in carrying
out capital sentences in a timely manner. See id., at ___
(slip op., at 29); Gomez v. United States Dist. Court for
Northern Dist. of Cal., 503 U. S. 653, 654 (1992) (per cu-
riam). These equitable factors foreclose Ramirez’s request
for extraordinary relief.
                               1
    This Court has long recognized the “equitable principl[e]”
that “a suitor’s conduct in relation to the matter at hand
may disentitle him to the relief he seeks.” Sanders v.
United States, 373 U. S. 1, 17 (1963); see also, e.g., Deweese
v. Reinhard, 165 U. S. 386, 390 (1897) (“[I]f the conduct of
the plaintiff be offensive to the dictates of natural justice,
. . . he will be held remediless in a court of equity”); Bein v.
Heath, 6 How. 228, 247 (1848); 1 Pomeroy’s Equity Juris-
prudence §397 (4th ed. 1918). Or, as the majority puts it, if
a prisoner acts inequitably, “ ‘the doors of the court will be
shut against him.’ ” Ante, at 19 (quoting Keystone Driller
Co. v. General Excavator Co., 290 U. S. 240, 245 (1933)).
    This equitable rule is especially important in the death
penalty context. Unsurprisingly, death-row inmates gener-
ally employ any means available to stave off their sentences
and therefore often engage in abusive litigation. See
Woodard v. Hutchins, 464 U. S. 377, 380 (1984) (Powell, J.,
concurring) (noting a “pattern”). And this Court has
warned that, while zealous “counsel for the condemned in a
capital case” understandably “lay hold of every ground
which, in their judgment, might tend to the advantage of
their client,” they should not “interfer[e] with “the admin-
                  Cite as: 595 U. S. ____ (2022)              7

                      THOMAS, J., dissenting

istration of justice . . . on mere pretexts.” Lambert v. Bar-
rett, 159 U. S. 660, 662 (1895).
   Prisoners engage in abusive litigation in several different
ways. For instance, some prisoners hold off bringing new
claims until the last minute in order to force courts to stay
or enjoin an execution simply to afford themselves more
time to consider the merits of the claims. See, e.g.,
Woodard, 464 U. S., at 377–380 (Powell, J., concurring);
Bucklew, 587 U. S., at ___ (slip op., at 30); Price v. Dunn,
587 U. S. ___, ___ (2019) (THOMAS, J., concurring in denial
of certiorari) (slip op., at 13); Dunn v. Ray, 586 U. S. ___
(2019) (slip op., at 1). Other prisoners bring any “meritless”
claim available, no matter how frivolous, in hopes a sympa-
thetic court will grant relief. Ibid.; see also Hill, 547 U. S.,
at 584–585; Lambert, 159 U. S., at 662. Still others litigate
their claims “piecemeal[,] . . . challenging one aspect” of
their execution “after another” in order to buy time. Hill,
547 U. S., at 581; see also Woodard, 464 U. S., at 380 (Pow-
ell, J., concurring); Williams v. Kelley, 854 F. 3d 998, 1002
(CA8 2017) (per curiam); cf. Sanders, 373 U. S., at 18 (not-
ing that federal courts should not “tolerate needless piece-
meal litigation, or . . . entertain collateral proceedings
whose only purpose is to vex, harass, or delay”). And, in
many other ways, yet more prisoners “deliberately engage
in dilatory tactics” designed to drag execution-
delaying claims out “indefinitely.” Rhines v. Weber, 544
U. S. 269, 277–278 (2005); see also Ryan v. Valencia Gon-
zales, 568 U. S. 57, 76–77 (2013). These tactics all too often
succeed. See, e.g., Bucklew, 587 U. S., at ___ (slip op., at 29)
(describing two decades of delay).
   Because of the prevalence of vexatious death penalty lit-
igation, a court sitting in equity “must” consider whether a
condemned criminal has made an “attempt at manipula-
tion” that would disqualify him from equitable relief.
Gomez, 503 U. S., at 654. Federal courts faced with abusive
litigation “can and should” use their “equitable powers” to
8                    RAMIREZ v. COLLIER

                      THOMAS, J., dissenting

protect state judgments and sentences. Bucklew, 587 U. S.,
at ___ (slip op., at 30) (internal quotation marks omitted);
see also Barr v. Lee, 591 U. S. ___, ___ (2020) (per curiam)
(slip op., at 3) (describing “our responsibility” to ensure that
lawful sentences are carried out “ ‘fairly and expedi-
tiously’ ”); 1 Pomeroy’s Equity Jurisprudence §397.
   Today, this Court should have denied equitable relief to
a prisoner who has acted inequitably—as both the District
Court and Court of Appeals did before us. Ramirez’s shift-
ing litigation position lays bare what he really wants: “to
manipulate the judicial process” to win further delay.
Gomez, 503 U. S., at 654. The record all but speaks for it-
self. In August 2020, when Ramirez first demanded that
Texas allow his pastor into the chamber, he explicitly
avowed that his pastor “need not touch” him “at any time in
the execution chamber.” App. 61. Taking Ramirez at his
word, Texas eventually acquiesced. But then Ramirez
flipped his position and filed another administrative griev-
ance and §1983 complaint demanding what he had earlier
disclaimed: touching in the execution chamber. See id., at
19, 52. This is a textbook example of dilatory and abusive
“piecemeal litigation” against which we have warned courts
in equity to guard. See Hill, 547 U. S., at 585. Like Chief
Judge Owen, I think that the shift in Ramirez’s litigation
posture alone justifies denying equitable relief because it
“indicates that the change in position is strategic and that
delay is the goal.” 10 F. 4th, at 562 (Owen, C. J., concur-
ring).
   But if any doubt remained on that score, the history of
this case dispels it. Ramirez’s current RLUIPA suit is but
the latest iteration in an 18-year pattern of evasion.
   First, consider the night of the murder. Rather than sur-
render and face justice, Ramirez sped away from police be-
fore abandoning his confederates and fleeing on foot.
Ramirez, 2011 WL 1196886, *3. He even went so far as to
abscond to a foreign country, delaying justice for another
                  Cite as: 595 U. S. ____ (2022)             9

                     THOMAS, J., dissenting

3 ½ years. His evasion ended only after state and federal
law enforcement captured him on the southern border. See
id., at *6, n. 3.
   Ramirez continued to engineer delay in state court. After
a jury convicted him, his case moved to the sentencing
phase. Ramirez’s lawyer intended to put on mitigation wit-
nesses. But after one witness, Ramirez instructed his law-
yer to call no more. The state court found Ramirez compe-
tent and honored his decision. Predictably, he was
sentenced to death. Yet, during state habeas proceedings,
Ramirez nonetheless brought a claim (among several oth-
ers) accusing his state trial counsel of ineffective assistance
for failing to provide an adequate mitigation defense.
Ramirez, 641 Fed. Appx., at 315, 326–327. The state courts
had to take the time to adjudicate this patently meritless
claim, arising from Ramirez’s own sentencing-phase deci-
sion and subsequent about-face. Ibid.
   The pattern continued in federal habeas proceedings.
Ramirez brought several claims. Among them, he again
claimed that his trial counsel provided ineffective assis-
tance for failing to call more mitigation witnesses. The Dis-
trict Court proceedings alone bought Ramirez another 20
months, at the end of which the District Court ruled that
all of his claims were procedurally barred, lacked merit, or
both. The court also declined to issue a certificate of ap-
pealability on any claim, see Ramirez v. Stephens, 2015 WL
3629639, *26 (SD Tex., June 10, 2015), meaning that it
thought no “reasonable jurists” would believe its decision to
deny relief was even “debatable,” Slack v. McDaniel, 529
U. S. 473, 484 (2000).
   Undeterred, Ramirez sought a certificate of appealability
in the Court of Appeals. The Court of Appeals denied
Ramirez’s request, but only after those proceedings bought
him another seven months of delay. See Ramirez, 641 Fed.
Appx., at 314. Ramirez then sought our review. We did not
deny his petition for a writ of certiorari until October 3,
10                   RAMIREZ v. COLLIER

                      THOMAS, J., dissenting

2016—three years after he first filed his federal habeas pe-
tition. See Ramirez v. Davis, 580 U. S. 833.
   Reasonably thinking the litigation finished, Texas set
Ramirez’s execution for February 2, 2017. Yet Ramirez
squeezed more time out of his federal petition with a “[l]ast-
minute” motion to stay his execution, Bucklew, 587 U. S., at
___ (slip op., at 30), filed less than a week before the execu-
tion date. Through new counsel, Ramirez argued that his
prior federal habeas counsel suffered from a conflict of in-
terest and had abandoned him during clemency proceed-
ings. Ramirez suggested that he needed a stay because he
might try to reopen his habeas judgment under Federal
Rule of Civil Procedure 60(b). Citing the “short time re-
maining before Ramirez’s execution” and the “immediacy”
of the situation, the District Court granted the stay two
days before the scheduled execution, Ramirez v. Davis, No.
2:12–CV–410, ECF Doc. 48, pp. 1, 9 (SD Tex., Jan. 31,
2017), which the Court of Appeals affirmed the next day,
see Ramirez v. Davis, 675 Fed. Appx. 478 (CA5 2017)
(per curiam).
   This extraordinary equitable relief did not inspire
Ramirez to make any extraordinary effort—or, frankly, any
effort—to resolve the proceedings expeditiously. Instead,
Ramirez filed his Rule 60(b) motion on August 20, 2018—
over 18 months after alerting the District Court of his in-
tent to do so. See ECF Doc. 74 (SD Tex., Aug. 20, 2018).
The District Court admonished Ramirez for his “unreason-
ably delayed” motion before dismissing it on procedural and
jurisdictional grounds. ECF Doc. 80, p. 11 (SD Tex., Jan. 3,
2019). And, as before, the District Court denied him a cer-
tificate of appealability. Id., at 17. So, too, did the Court of
Appeals after another six months had passed, see Ramirez
v. Davis, 780 Fed. Appx. 110, 120 (CA5 2019), and this
Court took several more months to deny his petition for a
writ of certiorari, see Ramirez v. Davis, 589 U. S. ___ (2020).
All told, Ramirez’s 11th-hour gambit in January 2017
                  Cite as: 595 U. S. ____ (2022)             11

                      THOMAS, J., dissenting

bought him more than three years of delay.
   In the end, none of Ramirez’s federal habeas claims mer-
ited even a single certificate of appealability, let alone re-
lief. Yet, through ceaseless litigation, strategic delay, and
a “[l]ast-minute” blitz on the District Court, Bucklew, 587
U. S., at ___ (slip op., at 30), Ramirez parlayed his federal
habeas petition into a 7-year deferral of his lawfully im-
posed sentence. We should interpret Ramirez’s actions in
the instant litigation in light of that history, recognize that
his shifting in-chambers-touching claim is just another
chapter in that history, and reject his most recent attempt
to delay his execution.
                                2
   Second, a court balancing the equities must consider that
“[b]oth the State and the victims of crime have an important
interest in the timely enforcement of a sentence.” Hill, 547
U. S., at 584; see also Gomez, 503 U. S., at 654. The State’s
interest inheres in our form of government, given that “our
federal system” protects a State from “repeated frustration”
of its imposition of a capital sentence. Wainwright v. Spen-
kelink, 442 U. S. 901, 903–904 (1979) (Rehnquist, J., dis-
senting). “[T]he question of capital punishment belongs to
the people and their representatives . . . to resolve,” and the
people are entitled to see their chosen sentence carried out.
Bucklew, 587 U. S., at ___ (slip op., at 29).
   Meanwhile, victims share the State’s interest in the
timely execution of a lawful sentence. “Only with real fi-
nality can the victims of crime move forward knowing the
moral judgment” of the State “will be carried out.” Calde-
ron v. Thompson, 523 U. S. 538, 556 (1998). Endless delay
harms “the ‘powerful and legitimate interest in punishing
the guilty,’ an interest shared by the State and the victims
of crime alike.” Ibid. (citation omitted). “Th[is] interes[t is]
magnified” when the offense is of a “heinous nature.” In re
Federal Bureau of Prisons’ Execution Protocol Cases, 955
12                   RAMIREZ v. COLLIER

                      THOMAS, J., dissenting

F. 3d 106, 127 (CADC 2020) (Katsas, J., concurring).
   The equitable balance here tilts decisively in favor of the
State and Ramirez’s victims. Texans, acting through their
elected representatives, have decided that certain crimes
range so far beyond what a civilized society will accept that
only a death sentence will suffice. Ramirez long has denied
Texas its sovereign interest in seeing that sentence carried
out “fairly and expeditiously.” Bucklew, 587 U. S., at ___
(slip op., at 30). Moreover, the legal uncertainty surround-
ing Texas’ death penalty protocols that his litigation engen-
dered has led to further delays in at least four other Texas
cases. See Texas Coalition to Abolish the Death Penalty,
Texas Death Penalty Developments in 2021: The Year in
Review 8 (Dec. 16, 2021). Each of these delays “work[s] a
miscarriage of justice on the State.” Price v. Dunn, 587
U. S. ___, ___ (opinion of THOMAS, J.) (slip op., at 13) (inter-
nal quotation marks omitted).
   Moreover, by evading his sentence, Ramirez has inflicted
recurrent emotional injuries on the victims of his crime.
When Ramirez killed Pablo Castro, he stole more than a life
and $1.25. He stole a father from nine children. Four of
them filed a brief in this case to explain how Ramirez’s
machinations have “ ‘frustrated’ ” their interest in seeing
what they believe to be a just execution carried out. Brief
for Pablo Castro’s Children as Amici Curiae 13 (quoting
Bucklew, 587 U. S., at ___ (slip op., at 29)).
   Fernando Castro has watched as Ramirez repeatedly
“ ‘used loopholes to delay [his] execution,’ ” leaving Fer-
nando with a “ ‘lack of closure for many years, ever since
[he] was merely a child.’ ” Brief for Pablo Castro’s Children
as Amici Curiae 12. Roberto Castro likewise wants “ ‘to
close this chapter so that the healing process can continue
without being reopened every couple of years to entertain
Ramirez’s appeals.’ ” Id. at 15. Maria Chauvon Aguilar,
who remembers her father as “ ‘a great man,’ ” also must en-
dure “ ‘all this pain and suffering’ ” each time the courts
                  Cite as: 595 U. S. ____ (2022)             13

                      THOMAS, J., dissenting

“ ‘put a hold on’ ” Ramirez’s execution. Ibid. Her indignity
and frustration grow particularly acute when Ramirez re-
ceives “ ‘all this publicity’ ” from sympathetic media outlets
for his efforts to delay his lawful sentence, as if “ ‘he just
won a gold medal.’ ” Ibid. Finally, Pablo Castro, Jr., must
live every day with the fact that his father “ ‘was not able to
witness [him] graduate school, basic training, advance in-
dividual training, or see his grandchildren.’ ” Id., at 16. He
wants “ ‘justice and [to] be able to close this horrible chap-
ter’ ” in his life and the lives of his family members. Ibid.
   These four siblings ask that their father “ ‘finally have his
justice’ ” so that “ ‘this nightmare [can] be over.’ ” Ibid. As
their words show, delays like the kind Ramirez has pursued
here “inflict further emotional trauma on the family . . . of
the murder victim.” Murphy v. Collier, 587 U. S. ___, ___
(2019) (ALITO, J., dissenting from grant of application for
stay) (slip op., at 7).
                               3
   The majority does not adequately account for either
Ramirez’s inequitable conduct or the State’s and his vic-
tims’ interest in the timely execution of his capital sentence.
   Consider first Ramirez’s inequitable conduct. The major-
ity acknowledges that “ ‘the doors of the court will be shut
against’ ” a prisoner who engages in abusive litigation.
Ante, at 19 (quoting Keystone Driller, 290 U. S., at 245). But
it proceeds as though the abusive-litigation inquiry asks
only whether “a litigant ‘slept upon his rights.’ ” Ante, at 20
(quoting Gildersleeve v. New Mexico Mining Co., 161 U. S.
573, 578 (1896)). As described above, last-minute litigation
is but one of several types of abusive and manipulative liti-
gation that death-row inmates employ to delay their execu-
tions. See supra, at 7; see also, e.g., Hill, 547 U. S., at 584–
585 (separately listing abusive claims that are “specula-
tive,” “filed too late in the day,” “[r]epetitive,” or “piece-
14                  RAMIREZ v. COLLIER

                     THOMAS, J., dissenting

meal”). Here, Ramirez not only brought his claims piece-
meal; he executed a bait and switch. He first demanded his
pastor’s presence without touching, but then shifted and de-
manded touching when requesting Moore’s presence alone
no longer gave him an excuse for delay. The majority’s
analysis simply fails to factor in Ramirez’s inequitable con-
duct.
   In any event, the timing of Ramirez’s claims still cuts
against granting equitable relief. True, this was not an
11th-hour blitz of the sort that Ramirez carried out in 2017.
But Ramirez should have communicated his touching claim
no later than September 2020, when he expressly dis-
claimed any need for it. Instead, he parceled out his claims
tactically to drag out the time before his sentence, finally
asking for in-chambers touching in June 2021, mere
months before the September 2021 execution date.
   Worse, the majority bypasses the “ ‘important interest’ ”
that both the State and Ramirez’s victims have in the exe-
cution. Ante, at 19 (quoting Hill, 547 U. S., at 584). It does
not mention that “the question of capital punishment be-
longs to the people and their representatives, not the
courts, to resolve.” Bucklew, 587 U. S., at ___ (slip op., at
29). It does not discuss the pain that every delay has in-
flicted on Castro’s family. See supra, at ___–___. And it
does not acknowledge that the “heinous nature” of the of-
fense—the brutal slaying of a working father during a rob-
bery spree to supply a drug habit—“magnified” the State’s
and the victims’ shared interest in the prompt execution of
Ramirez’s capital sentence. In re Federal Bureau of Pris-
ons’ Execution Protocol Cases, 955 F. 3d, at 127 (Katsas, J.,
concurring). Texas’ citizens and Castro’s family deserve
more consideration and better treatment than the majority
gives them.
   Instead, the majority discounts these considerations be-
cause it thinks it can resolve the case “without delaying or
impeding [Ramirez’s] execution.” Ante, at 19. Of course,
                  Cite as: 595 U. S. ____ (2022)             15

                      THOMAS, J., dissenting

that is self-evidently wrong. We are now many months past
what was Ramirez’s third execution date. And, in the mine
run of cases, the majority’s approach will not do all that it
promises. The majority proposes that when a federal court
“determines that relief is appropriate under RLUIPA, the
proper remedy is an injunction ordering the accommoda-
tion, not a stay of the execution.” Ante, at 21. According to
the majority, “[t]his approach balances the State’s interest
in carrying out capital sentences without delay and the
prisoner’s interest in religious exercise.” Ibid. But if the
State has the temerity to challenge a federal court’s assess-
ment of its execution-chamber protocols under RLUIPA,
the State must necessarily pursue “[f]urther proceedings.”
Ante, at 22. Doing so “might also contribute to further delay
in carrying out the sentence,” ibid., for which the State will
now be at fault. Thus, “[t]he State will have to determine
where its interest lies in going forward.” Ibid.
   Here is how the majority’s test will likely play out in prac-
tice: Prisoners, ably represented by the death penalty de-
fense bar, will propose new accommodations tailored to
elicit an objection from the State. They will then have three
levels of federal-court review in which to litigate whether
the State has complied with RLUIPA. From the outset,
many district courts will find that RLUIPA demands an ac-
commodation. They will then put the State to a stark
choice: capitulate to the court-ordered accommodation that
it thinks is dangerous, or litigate and delay the execution,
knowing that the delay will count against it in the equitable
balance. Now seen as the blameworthy party, the State
that chooses to litigate will “hardly” be able to “complain
about the inequities of delay” caused by a prisoner’s last-
minute filings, because the court will hold that the State’s
“own actions were a significant contributing factor.” Ante,
at 20. Thereafter, the district court and court of appeals
will be less likely to dismiss a prisoner’s abusive lawsuit
because, after all, both sides will have been liable for the
16                   RAMIREZ v. COLLIER

                     THOMAS, J., dissenting

delay. And, like here, the result will be months or years of
federally imposed stasis. The State, its citizens, and the
victims will pay the price of that delay.
                                4
  Equities aside, I also doubt Ramirez is likely to succeed
on the merits of his touching claim. To prevail, Ramirez
will have to show that his request is “sincerely based on a
religious belief.” Holt v. Hobbs, 574 U. S. 352, 360–361
(2015). “[T]he propensity of some prisoners to assert claims
of dubious sincerity [is] well documented.” Burwell v.
Hobby Lobby Stores, Inc., 573 U. S. 682, 718 (2014). So, just
as federal courts have a duty to deny equitable relief to pris-
oners engaged in vexatious litigation, they likewise have a
duty under RLUIPA to deny religious liberty claims when
prisoners are insincere.        See ibid. (Congress passed
RLUIPA “confident of the ability of the federal courts to
weed out insincere claims”); Holt, 574 U. S., at 369 (noting
that prison officials may question the authenticity of a pris-
oner’s religious belief ); Cutter v. Wilkinson, 544 U. S. 709,
725, n. 13 (2005) (same). The evidence that demonstrates
Ramirez is bringing abusive litigation to delay his execution
also strongly suggests that he does not sincerely believe
that his pastor needs to touch him in the execution cham-
ber.
  The majority concedes that Ramirez’s “evolving litigation
positio[n]” is evidence of insincerity, but concludes that
“ample” evidence cuts the other way. Ante, at 11–12. The
majority’s countervailing evidence, however, falls short of
showing any sincerity, let alone “a clear showing that
[Ramirez] is entitled to . . . relief.” Winter v. Natural Re-
sources Defense Council, Inc., 555 U. S. 7, 22 (2008) (citing
Mazurek v. Armstrong, 520 U. S. 968, 972 (1997) (per cu-
riam)). The majority’s primary support is that the laying of
hands is a “traditional for[m] of religious exercise” and that
Moore engages in the practice. Ante, at 10. But whether
                  Cite as: 595 U. S. ____ (2022)            17

                     THOMAS, J., dissenting

Ramirez’s supposed belief is “traditional” is irrelevant.
RLUIPA’s protection, like “[t]he protection of the First
Amendment[,] is not restricted to orthodox religious prac-
tices.” Follett v. Town of McCormick, 321 U. S. 573, 577
(1944); see also N. Chapman, Adjudicating Religious Sin-
cerity, 92 Wash. L. Rev. 1185, 1197–1202 (2017). The rele-
vant issue is whether Ramirez himself actually believes
that it is “part of [his] faith to have [his] spiritual advisor
lay hands on [him].” App. 52. To that point, the majority
cites nothing other than Ramirez’s bare grievance—pre-
cisely the same evidence that shows the “evolving litigation
positio[n]” that the majority concedes is evidence of insin-
cerity. Thus, the only relevant evidence in this case cuts
strongly in favor of finding that Ramirez is insincere.
                              B
  Ramirez also asks us to intervene in his long-delayed ex-
ecution because Texas will not allow his pastor to pray au-
dibly in the execution chamber. Given Ramirez’s history, I
suspect that his goal in raising this claim is also to secure
delay. But his audible-prayer claim suffers from an ante-
cedent defect: Ramirez did not comply with the PLRA by
exhausting the administrative remedies available to him
before bringing his claim to federal court. Because he failed
to carry out this mandatory, congressionally imposed
threshold requirement, I would dismiss his claim.
                             1
  Congress passed the PLRA “to eliminate unwarranted
federal-court interference with the administration of pris-
ons” and to allow state prisons the opportunity to address
problems before they become federal cases. Woodford v.
Ngo, 548 U. S. 81, 89, 93 (2006). To that end, the PLRA
requires prisoners to exhaust available administrative rem-
edies before suing. See 42 U. S. C. §1997e(a). Those reme-
dies include “prison grievance procedures.” Jones v. Bock,
18                  RAMIREZ v. COLLIER

                     THOMAS, J., dissenting

549 U. S. 199, 217–218 (2007). Further, any exhaustion
must be “proper”—that is, “a prisoner must complete the
[prison] review process in accordance with the applicable
procedural rules.” Woodford, 548 U. S., at 88; see also
Jones, 549 U. S., at 211. Ultimately, a federal court may
not hear a prisoner’s claim if he has failed to comply with
those “critical procedural rules” that “impos[e] some orderly
structure on the course of . . . proceedings.” Woodford, 548
U. S., at 90–91.
  Ramirez failed to exhaust his audible-prayer claim
properly under the PLRA because he did not comply with
the administrative procedures prescribed by the Texas De-
partment of Criminal Justice. Two sets of procedural re-
quirements set forth in the department’s prisoner hand-
book and on its grievance forms are most salient. See Tex.
Dept. of Criminal Justice, Offender Orientation Handbook
(Feb. 2017) (Prison Handbook); App. 52–53 (Step 1 form).
First, a prisoner must “attempt to informally resolve [his]
problem . . . before filing a grievance,” and he must “not[e]”
the informal resolution attempt “in the space provided” on
a “Step 1 grievance form.” Prison Handbook 73–75. Sec-
ond, when filing a Step 1 form, the prisoner must “[s]tate
[his] grievance” in the designated section, describing the
“who, what, when, [and] where” applicable to the grievance.
App. 52; see also Prison Handbook 73–75 (prisoners must
make their grievance by “completely filling out” a “Step 1
grievance form (I–127)”).
  Ramirez failed to comply with either requirement.
  First, Ramirez did not attempt informal resolution of his
audible-prayer claim in accordance with Texas’ procedures.
His grievance form described the informal effort he made to
resolve his touching request, but it did not mention any in-
formal attempt to resolve any grievance related to audible
prayer. See App. 52. Whether Ramirez made no effort to
resolve this grievance, or he simply failed to document his
efforts to do so, makes no difference under the PLRA; he did
                  Cite as: 595 U. S. ____ (2022)            19

                     THOMAS, J., dissenting

not comply either way. And that failure is not trivial. Sev-
eral prisons have imposed a threshold requirement that
prisoners attempt to resolve their issues informally and
then document that attempt. See Woodford, 548 U. S., at
85–86 (describing California’s informal resolution require-
ment); see also, e.g., Little v. Jones, 607 F. 3d 1245, 1249
(CA10 2010) (describing Oklahoma’s informal first step).
This “step 0” is critical—it reduces the administrative bur-
den on prison adjudicatory authorities and avoids turning
minor misunderstandings into formal adversarial proceed-
ings. Ramirez’s failure to comply with this “critical proce-
dural rul[e]” means that he failed to exhaust his audible-
prayer claim “properly.” Woodford, 548 U. S., at 90.
   Second, in the section of the Step 1 form where the pris-
oner is supposed to “[s]tate [his] grievance,” Ramirez said
nothing about audible prayer. App. 52. Ramirez mentioned
only that he wanted his pastor to “lay hands” on him in the
chamber. Ibid. It was that laying of hands, alone, that
Ramirez identified as “part of [his] faith.” Ibid. Ramirez
thus denied Texas “a fair and full opportunity to adjudicate”
his new audible-prayer claim. Woodford, 548 U. S., at 90.
That failure, like his failure to seek informal resolution, is
no small matter. Absent proper presentation of a grievance
pursuant to procedures that “impos[e] some orderly struc-
ture on the course of . . . proceedings,” “no adjudicative sys-
tem can function effectively.” Id., at 90–91. To avoid that
breakdown, States like Texas must be able to rely on federal
courts to decline entertaining lawsuits that do not comply
with the PLRA. Otherwise, because prisoners “do not want
to exhaust” and have no “incentive” to do so, they will stop
following prison procedures, and the benefit of administra-
tive adjudication will be lost. Id., at 90.
                            2
  The majority does not dispute these procedural shortcom-
20                  RAMIREZ v. COLLIER

                    THOMAS, J., dissenting

ings. Regarding Ramirez’s failure to seek informal resolu-
tion, it says nothing. And, on Ramirez’s failure to state a
grievance, the majority itself ignores Texas’ procedural
rules. The majority notes that, in the section of Ramirez’s
grievance where he was required to state the “[a]ction
[r]equested to resolve [his] [c]omplaint,” Ramirez wrote:
“That I be ALLOWED to have my Spiritual Advisor ‘lay
hands on me’ & pray over me while I am being executed.”
App. 53. That is not enough. For one, the statement ap-
pears in the wrong part of the grievance form. There would
be a substantial loss in administrative efficiency if prison
officials had to rummage through different parts of a griev-
ance form to discern what the grievance actually is. For
another, that single statement is woefully imprecise. The
State is free to decide the “level of detail necessary in a
grievance to comply with the grievance procedures.” Jones,
549 U. S., at 218. Texas defined one here—the handbook
instructs that “[t]he specific action required to resolve the
complaint shall be clearly stated in the space provided on
the I–127 form.” Prison Handbook 75 (emphasis added).
Ramirez did not “clearly” describe the relief he now says he
wants. His fleeting, general reference to prayer, lodged in
the wrong section of a form with a request for in-chambers
touching, did not put Texas officials on notice of what he
was demanding. That Ramirez felt the need to amend his
August 2021 §1983 complaint explicitly to include “audible
prayers” proves the point. App. 91 (Second Amended Com-
plaint).
   But even if he had, Ramirez would have failed to satisfy
the PLRA for yet another reason. If the grievance had, in
fact, presented two claims, neither of them would have been
properly exhausted because Texas prisoners may “[p]resent
only one issue per grievance.” Prison Handbook 74. An “is-
sue” is a “point in dispute between two or more parties.”
Black’s Law Dictionary 995 (11th ed. 2019). The touching
                 Cite as: 595 U. S. ____ (2022)           21

                    THOMAS, J., dissenting

claim and the audible-prayer claim present two independ-
ent issues, each of which (as this litigation demonstrates)
represents a different “point of dispute” calling for inde-
pendent analysis. See Ramirez v. Collier, 594 U. S. ___
(2021) (ordering briefing on whether Texas rules restricting
“either audible prayer or physical contact” burdened
Ramirez); compare ante, at 7–8 (first addressing the audi-
ble-prayer claim), with ante, at 8–9 (then addressing the
touching claim); ante, at 18 (acknowledging multiple
“claims”). If Ramirez had raised his audible-prayer claim
on the June 11 grievance form, he would have violated
Texas procedures by doing so, meaning he would not have
properly exhausted either claim at issue here. See Wood-
ford, 548 U. S., at 88, 93.
   Finally, for his part, Ramirez raises one additional argu-
ment on which the majority does not rely. He argues that
the State’s changing position over what it would permit in
the execution chamber rendered the administrative griev-
ance process “unavailable” to him, and therefore he was un-
der no obligation to exhaust administrative remedies. Ross
v. Blake, 578 U. S. 632, 643 (2016). But Ramirez’s own con-
duct belies that claim. He used the grievance process twice
in the lead up to the execution date. See, e.g., App. 50–55.
The State responded to his concerns. The first time, the
State acquiesced, allowing his pastor into the chamber. Id.,
at 55. The second time, the State did not, denying his re-
quest to allow his pastor to lay hands on him. Id., at 53.
So, each time, the administrative review process was avail-
able to him. He cannot now blame a system that his own
experience shows he was “ ‘capable of us[ing].’ ” Ross, 578
U. S., at 642 (quoting Booth v. Churner, 532 U. S. 731, 738
(2001)).
                      *    *    *
  This case well demonstrates why a prisoner’s failure to
exhaust under the PLRA should not be excused. If Ramirez
22                  RAMIREZ v. COLLIER

                     THOMAS, J., dissenting

had pursued administrative remedies properly, the State
would have had a “fair opportunity to consider [his] griev-
ance.” Woodford, 548 U. S., at 95. For example, an attempt
at informal resolution might have allowed the prison chap-
lain or other officials to resolve his request at an earlier
juncture. Or, if Ramirez had given prison officials any no-
tice of his request in a formal grievance, he and the State
might have been able to come up with a compromise before
federal litigation turned them into adversaries. Id., at 89
(noting the value of settling claims at the “administrative
level”). At the very least, we might have had a more robust
administrative record with which to assess the burdens, in-
terests, and state rules on which his RLUIPA claims hinge.
See id., at 95 (noting that proper exhaustion “often results
in the creation of an administrative record that is helpful to
the court”). Such a record might have obviated the need to
wait for the “[f]urther proceedings on remand” that the ma-
jority now thinks are necessary to illuminate the State’s in-
terests. Ante, at 22.
                               III
  In RLUIPA, Congress created a potent tool with which
prisoners can protect their sincerely held religious beliefs.
But, like any tool, it can be wielded abusively. And few have
a greater incentive to do so than death-row inmates. To
counter such abuse, federal courts sitting in equity have a
duty to dismiss piecemeal, late-breaking, dilatory, specious,
speculative, or manipulative litigation. RLUIPA itself com-
plements that process by requiring a prisoner to demon-
strate sincerity.
  Meanwhile, Congress passed the PLRA to force prisoners
to exhaust their complaints through state prisons’ adminis-
trative review processes so that prison officials might re-
solve, or at least build a record to help shed light on, an
alleged problem before it escalates to litigation. Federal
                  Cite as: 595 U. S. ____ (2022)           23

                     THOMAS, J., dissenting

courts have a duty under the PLRA to dismiss these unex-
hausted claims.
  Today, the Court shrugs off both of these duties. It grants
equitable relief for a demonstrably abusive and insincere
claim filed by a prisoner with an established history of seek-
ing unjustified delay, harming the State and Ramirez’s vic-
tims in the process. The Court also forgives the same pris-
oner’s complete failure to exhaust another claim. Because
I would deny equitable relief for the first claim and dismiss
the second under the PLRA, I respectfully dissent.